 MATLOCK TRUCK BODY & TRAILER CORP.461Matlock Truck Body & Trailer Corp., and its AgentRoy L. Matlock and District Lodge 155 of theInternational Association of Machinists andAerospace Workers, AFL-CIO. Case 26-CA-5204March 14, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 9, 1979, Administrative Law JudgeJames T. Youngblood issued the attached Supple-mental Decision in this proceeding.' Thereafter,Respondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The General Counsel excepts to the Administra-tive Law Judge's failure to find that backpayclaimant James McClanahan was entitled-as setforth in the backpay specification-to $100 ex-penses for the replacement of his tools and a tool-box. When McClanahan went on strike, he left histools and toolbox at Respondent's facility. Approxi-mately 3 weeks after the unfair labor practice strikecommenced, McClanahan, while continuing topicket, accepted other employment. Upon obtain-ing this employment, he was required to furnish hisI The Board's Decision and Order in this proceeding is reported at 217NLRB 346 (1975).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsHowever, we hereby correct the following inadvertent errors in theAdministrative Law Judge's Decision. In his Decision, the Administra-tive Law Judge found that backpay claimants William R. Brown andJimmy Cox were entitled to backpay of S775 and $1,613, respectivelyThe correct amounts--as set forth in the backpay specification-are $777and 613, respectively. We note that the Administrative Law Judge listedthe correct amounts in his recommended OrderIn his Decision the Administrative Law Judge concluded that backpayclaimant Gene A King was not entitled to any backpay. However, in hisrecommended Order, he inadvertently listed "George A. King" as beingentitled to backpay of $1,597 We shall delete the name "George A.King" from the Order248 NLRB No. 75own tools, and he therefore spent $100 to acquiresuch tools.For substantially the same reasons that the Ad-ministrative Law Judge found that backpay claim-ant William Guynn was entitled to reimbursementfor replacing the tools left at Respondent's facility,we find that McClanahan was entitled to expensesfor replacing his tools. Absent Respondent's unfairlabor practices, McClanahan would not have beenforced to purchase new equipment. Admittedly,McClanahan, like Guynn, did not personally go tothe plant and attempt to retrieve his tools. Howev-er, credited testimony established that some of thestrikers' toolboxes were stripped by nonstrikingemployees and tools were taken home by nonstrik-ing employees. Further, Respondent offered no evi-dence to show that McClanahan's tools and tool-box were still intact in the plant and there was nooffer by Respondent to produce these tools. Re-spondent bears some responsibility for protectingits employees' property, even if those employee arestriking. Thus, absent a showing that Respondentmade a reasonable effort to protect McClanahan'stools and toolbox, McClanahan is entitled, as setforth in the backpay specification, to $100 expensesfor replacing his tools and toolbox.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order4the recommend-ed Order of the Administrative Law Judge, asmodified below,5 and hereby orders that the Re-spondent, Matlock Truck Body & Trailer Corp.,and its Agent Roy L. Matlock, Nashville, Tennes-see, its offiers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:Delete the name "George A. King" and the sumof $1,597 opposite that name.3 Although finding that McClanahan was not entitled to $100 expensesfor the equipment replacement, the Administrative Law Judge, in his rec-ommended Order, listed that McClanahan as entitled to backpay ofS2,234. However, that figure includes the $100 expense for McClanahan'stools and toolbox as set forth in the backpay specification. Accordingly,we find that McClanahan's net backpay is $2,234.4The interest imposed by the Order shall be computed as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977) (see, generally, IrisPlumbing & Heating Co., 138 NLRB 716 (1962).5 As heretofore noted, with regard to backpay claimants Brown, Cox,and McClanahan, the recommended Order correctly set forth theamounts to hich these individuals, under our Supplemental Decision,are entitled and therefore need not be modified as to themn 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:On April 10, 1975, the National Labor Relations Boardissued its Decision and Order in Case 26-CA-5204,' di-recting Matlock Truck Body & Trailer Corp., and itsAgent Roy L. Matlock, herein Respondent or Matlock,to offer, upon application, full reinstatement to theirformer jobs or substantially equivalent positions to allthose employees who participated in the strike whichbegan on July 8, 1974, and to make them whole for anyloss of earnings they may have suffered by reason of Re-spondent's refusal, if any, to reinstate them. On March25, 1976, the United States Court of Appeals for theSixth Circuit entered its decree enforcing in full theOrder of the National Labor Relations Board. A contro-versy arose over which employees were to be reinstated,and the amount of backpay due certain of the strikingemployees, under the term of the Board's Order, where-upon the Regional Director for Region 26 issued a back-pay specification and notice of hearing on December 20,1977, setting forth the amount of backpay due under theBoard's Order as enforced by the United States Court ofAppeals for the Sixth Circuit. Thereafter Respondentfiled an answer to the backpay specification in effectdenying that it owed any backpay to any of the employ-ees involved in the backpay specification because (I) cer-tain of the individuals involved did not apply for rein-statement at any time, or failed to apply for reinstate-ment within a reasonable period of time, (2) certain ofthe employees forfeit their reinstatement rights becauseof misconduct during the strike which beganon July 8,1974, and ended on April 7, 1975, and (3) certain of theemployees had a willful loss of earnings because they didnot use due diligence in searching for work followingthe termination of the strike. A hearing was held in thismatter on March 27-31, 1978, and April 11-13, 1978. Allparties were represented at the hearing and following thehearing the General Counsel and Respondent filed post-trial briefs which have been duly considered.Upon the entire record and upon my observation ofthe witnesses and their demeanor, and the argumentsmade during the hearing and the briefs filed by the Gen-eral Counsel and the Respondent, I make the following:FINDINGS AND CONCLUSIONSFollowing an election conducted by the Board on July13, 1972, District Lodge 155 of the International Associ-ation of Machinists and Aerospace Workers, AFL-CIO,herein the Union, on August 25, 1972, was certified asthe exclusive collective-bargaining representative of allthe employees in the following unit:All production and maintenance employees, includ-ing working foreman, parts clerks, material handlingemployees, inspectors, truck drivers and janitorsemployed by the Company at its 1170 Visco Drive,Nashville, Tennessee, location, excluding all office217 NLRB 346.clerical employees, salesmen, technical and profes-sional employees, guards and supervisors as definedin the Act.Subsequent to this certification the Board in a Deci-sion and Order2found that the Respondent's refusal torecognize and bargain collectively with the Union wasviolative of Section 8(a)(5) of the National Labor Rela-tions Act, as amended. The Board's Order was subse-quently enforced by a decision of the United StatesCourt of Appeals for the Sixth Circuit on April 26, 1974,which is reported at 495 F.2d 671. On July 8, 1974, astrike began at Respondent by the employees in the pro-duction and maintenance unit, set forth above, whichstrike was subsequently found by the Board to be anunfair labor practice strike. It is the reinstatement of theunfair labor practice strikers and their amount of back-pay which is the subject of this proceeding.On April 6, 1975, shortly before the Board's Decisionand Order issued in Case 26-CA-5204, the union mem-bership at Respondent met and voted uninamously toend the strike and report to work unconditionally on thefollowing day.On the morning of April 7, 1975, approximately 100strikers together with Tommy Jackson, president of theLocal Lodge 1411, and Edgar Perry, director and busi-ness representative for District Lodge 155 (the Union),went to Respondent's plant. After inquiring if Roy Mat-lock, president of Respondent, was present and receivinga negative reply, the union representative spoke withVice President Curtis Eddy and Plant Manager GeorgeParrish. At this point Perry handed Parrish a letter datedApril 7, 1975, addressed to Roy Matlock and verbally in-formed Parrish that they were terminating the strike andthe men were ready to go to work unconditionally. Theletter stated:We are reporting to work, unconditionally, andleaving all other matters up to the Courts and Gov-ernmental agencies.The letter was signed by Edgar Perry, Jr. Parrish ac-cepted the letter and informed the union representativesthat they would hear from him after they had discussedthe matter with their attorney. In the afternoon of April7, 1975, Eddy and Gene Stone, plant superintendent forRespondent, went to the union hall and met with Perry.They presented Perry a letter dated April 7, 1975, signedby the company's president, Roy Matlock. The letterreads as follows:Dear Mr. Perry:In answer to your verbal statement to GeorgeParrish and Curtis Eddy that the strike has been ter-minated and in answer to your hand delivered letterof April 7, 1975, the company will accept the em-ployees for work who have been on strike in accor-dance with your letter stating that the employeeswill report for work unconditionally.We will return each employee to work who pre-sents himself to the Personnel Manager for work,2 203 NLRB 110. MATLOCK TRUCK BODY & TRAILER CORP.463provided he has seniority and qualifications to enti-tle him to work and, provided he has not beenquilty of misconduct during the strike.During this conversation, Perry inquired of Eddy whenRespondent wanted the men to come back to work. Andaccording to Eddy, Perry was told "whenever theywanted to come back to work." Eddy testified thatPerry asked would tomorrow morning be all right andhe told him yes it would. It was agreed that the menwould report to work at the company's personnel officeon April 8, 1975. Thereafter the Union notified all thestriking employees they could get in touch with to bepresent at the personnel office on April 8, 1975. Accord-ing to Perry, he also informed the company representa-tive that it was Respondent's obligation to notify thestriking employees when it wanted them to report.On the morning of April 8, 1975, approximately 70 to80 strikers reported to Respondent's personnel office andspoke with Respondent's representatives who informedthe employees to place their names, current addresses,and telephone numbers on a form prepared by the Com-pany or on a pad, and were advised that the Companywould get back in touch with them. On the afternoon ofApril 8 Perry telephoned Eddy and asked Eddy why theCompany had not put the employees who showed up inthe morning to work, as he had been told that Respon-dent wanted all the boys to report to work the nextmorning. Eddy responded that the Company neededsome time to find out what their man power require-ments were, and to determine who had the seniority togo back to work. Eddy advised Perry that he would getback to him as soon as the employer was able to makeout a list of employees they would put back to work.Neither the Union nor the employees received any fur-ther communication from Respondent until the afternoonof April 11, 1975. On April 11, 1975, the fifth day fol-lowing the termination of the strike, at approximately2:30 p.m. Eddy and Stone delivered to Perry at his officea letter setting forth four categories of employees andthe Company's action with respect to each on the ques-tion of reinstatement.3The letter contained four lists ofemployees entitled, List A, List B, List C, and List D.List A specified those former employees who had ap-plied for reinstatement, had sufficient seniority to resumework, and had not been guilty of misconduct. List Benumerated those individuals, regardless of seniority,whom the Company believed to have been guilty of suf-ficient misconduct to disqualify them for reinstatement.List C contained the name of one person, N. E. Singer,who did not have sufficient seniority to return to work,and whom the Company deemed guilty of misconduct.List D contained the names of individuals who indicateda desire to return to work by personal application butdid not have sufficient seniority to justify immediate rein-statement. This letter also stated, "For reinstatement pur-poses, we are considering only those who have asked, orwho will have asked, to return to work by 4 p.m.Friday, April 11, 1975." The letter requested that theemployees on List A report to work at 7:30 a.m.I This letter is G.C. Exh 4 and Resp. Exh 6Monday, April 14, 1975. The letter further stated thatRespondent would expect everyone who was reinstatedto report to work no later than 7:30 a.m. Wednesday,April 16, 1975. Perry acknowledged receipt of the letterand wrote on the letter as follows:Union is in disagreement with Company on list ofemployees that the Company is refusing to call backto work.The Union and Respondent's representatives discussedthe matter of notifying the employees on List A whowere to report on or before 7:30 Monday, April 14, 1975.Both parties insisted that the notification was up to theother, but nevertheless both agreed to undertake tonotify the employees on List A. All employees on ListA, with the exception of Charles E. White, reported forwork or explained their absence by 7:30 a.m. Monday,April 14, 1975.It is noted that this letter was dated April 11, 1975,and was given to the Union at 2:30 p.m. on that date.And the letter also advised that no employee would beaccepted for reinstatement who did not make a personalrequest for reinstatement prior to 4 p.m. on April 11,1975. Thus the employees had an hour and a half, atleast those who had not already made contact with thecompany had an hour and a half, to apply personally forreinstatement. The record reflects that Respondent de-clined to accept offers of striking employees to return towork after the April 11 deadline. However, after someprodding by the Regional Office, the Respondent sentletters offering reinstatement to all employees who hadnot been reinstated. Thus the backpay period extendsfrom April 15, 1975, to October 6, 1976, and in somecases to November 15, 1976.Before resolving the backpay claimed by the individ-ual claimants there are several important issues whichmust be dealt with first. In this connection, Respondentcontends that each striking employee must make his ownindividual application for reinstatement and that theUnion cannot make a blanket unconditional offer toreturn to work for all the striking employees. ThereforeRespondent argues that it was under no obligation to re-instate any employee who did not individually apply forreinstatement prior to the cutoff date of 4 p.m. April 11,1975. The General Counsel on the other hand contendsthat the Union's offer of April 7, 1975, to return all theemployees to work unconditionally covered every strik-ing employee whether or not they personally appearedand made an individual request for reinstatement.The next issue deals with the offer of reinstatement bythe employer. Thus, once the offer to return to work ismade by either the individual employee or by the collec-tive offer of the union, the General Counsel argues thatthe burden then shifts to the employer to reinstate thestriker, and that the employer may not condition rein-statement upon individual applications to return to work.It is also argued by the General Counsel that the em-ployer may not place illegal conditions upon reinstate-ment, by proposing unreasonable periods of time, as theGeneral Counsel contends Matlock did by the April 11,1975, letter which limited the time for employees tomake applications to return to work to 4 p.m. on April 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD11, 1975. Thus, according to this letter, the striking em-ployees were allowed only 4 days to make even individ-ual applications to return to work.The Union was the certified collective-bargaining rep-resentative of Respondent's production and maintenanceemployees. There is no question that Perry was a unionrepresentative and the agent of the striking employees. Itappears to be well settled that a union may make an un-conditional offer to return to work on behalf of all strik-ing employees. In Colonial Haven Nursing Home, Inc.,218 NLRB 1007, 1011 (1975), the Board in reversing anadministrative law judge stated inter alia:The principle is well settled that a union can make acollective effort to return to work for all strikingemployees, and "Once such a request is made, theburden is on the employer to offer reinstatement toemployees for whom positions are available." Con-trary to the Administrative Law Judge, we find theUnion's letter of May 31 clearly reflected that theunconditional offer to return to work was for allstriking employees, and not just for those personallyapplying thereafter."Here the Union's letter could convey no other meaningbut that the employees were abandoning the strike andwere offering to return to work unconditionally. This re-quest was made by the Union on behalf of all of thestriking employees both verbally and in writing.Applying these principles to the facts in this case, it isclear that the Union made an unconditional offer toreturn to work for all of the striking employees and thatit was incumbent upon Respondent in accordance withthe Board's Decision in this case to offer reinstatement toall the striking employees. And Respondent was wrongin requiring the strikers to make personal applications toreturn to work as done in this case. The requirement thatthe employees personally make applications for reinstate-ment within a 4-day period was also clearly not in com-pliance with the Board's Decision in this matter. Thus, itis my conclusion that the Union made an unconditionaloffer to return all striking employees to work and it wasincumbent upon Respondent to make offers of reinstate-ment to all striking employees. And its failure to do soplaces it in noncompliance with the Board's Order in thismatter.Even assuming that Respondent could require fromthe striking employees individual applications to returnto work, the imposition of a 4-day deadline in my view isclearly invalid as an unreasonable amount of time. More-over, in view of Respondent's unqualified opposition toreinstate any striker who applied after the 4 p.m. Friday,April 11, 1975, deadline as set forth in the April 11letter, it would have been futile for the strikers to requestreinstatement past that deadline. Therefore, I do notaccept any defense on the Respondent's part that thestriking employees did not apply for reinstatement.Respondent also raised one other defense that thestriking employees seeking backpay did not make a rea-sonable good-faith effort to search for equivalent workwhich it alleges was available in the greater Nashville,Tennessee, area, thereby incurring a willful loss of earn-ings defeating their right to backpay.The law is well settled that the General Counsel hasdischarged his burden when he has found the grossamount of backpay due, and when that has been donethe burden is on the respondent employer to establishfacts which would negate the existence of liability to agiven employee or which would mitigate that liability.The failure of an employee seeking backpay to make areasonable search for employment constitutes an affirma-tive defense to backpay liability, and the burden is on therespondent to prove the necessary facts.In an attempt to establish that during the backpayperiod suitable employment was available for the back-pay claimants in the greater Nashville area, and that anyemployee seeking employment could find it, Respondentcalled various witnesses to testify.Lewis Gangi, vice president of personnel of Steiner-LiffIndustries, Nashville, Tennessee, testified that, in theyear 1976, Steiner-Liff hired 75 new employees and, inthe year 1976 to October 6, they hired 59 employees. Ofthis 134 employees, some were rehires, but for the mostpart they were new entry employees, the lower ratedjobs. Because of the competitive nature of the industry,Gangi claimed confidentially of documents and refusedto disclose the job names and classifications as well asthe wage rates of most of these 134. However, he didtestify that five were mechanics, three were welders, andthe rest iron pickers, laborers, and utility people. Someof these classifications were similar to those of the back-pay claimants. Gangi also specifically testified that it isthe policy of Steiner-Liff not to hire people seeking tem-porary employment. Thus, it would appear that if anyMatlock employee had made an application at this plant,and indicated that he was a striking employee, he wouldnot have been hired anyway. When asked by Respon-dent's counsel if a striking employee, Andrew Tant, hadfiled an application with Steiner-Liff, he testified, "No,he did not; and I would like to qualify my answer. I re-ceived correspondence from Mr. Matlock requesting inconsideration to whatever reason he had for asking itthat I would search my employment applications; and Idid during this period of time. I find that there was noone in our application file that applied for work that hadbeen-that was listed-that had been-that was listed onthe application that listed that they had been employedat Matlock Truck and Body Company." Thus, from thistestimony, it is clear that Gangi did not check his appli-cation file for any specific employees, but merelychecked to see if anyone had filed an application and hadlisted that they were previously employed by MatlockTruck and Body Company. In my view this testimonyadds nothing because a striking employee would verylikely not reveal that he was on strike, and that he wouldprobably have to leave when the strike was over.John B. Wilson, testified that he is employed by PEPIndustries, a manufacturer of wire harnesses for auto-mobiles, and during the period April 14, 1975, to Octo-ber 6, 1976, PEP Industries hired 1,858 people, and itsaverage work force during that time was approximately700 people. Of these employees, 145 hired were males.Wilson testified that, for the type of employment they MATLOCK TRUCK BODY & TRAILER CORP.465have, women are more suitable because they are moremeticulous in handling small wires. He also testified thattheir starting rate was $2.40. It is quite apparent fromWilson's testimony that there was a lot of turnover in theplant during the period in question, which indicates tome that the jobs at this particular manufacturer were nottotally desirable and apparently not positions equivalentto which the backpay claimants were seeking.T. D. Holler, manager of labor relations of the Nash-ville Bridge Company, Nashville, Tennessee, testifiedthat, during the period in question, 664 people werehired. This figure included up to 10 percent of rehires.Holler also testified that 225 of these new employeeswere welders, and that applicants for welding positionsare required to have experience in vertical and overheadwelding, the type of welding which is quite differentfrom meg and teg welding which is done at Matlock.Applicants for other job classifications are required tohave experience in specific areas. Nashville Bridge Com-pany is in the barge and marine fabrication industry, andindustry quite different from the manufacture of truckbody and trailers. Therefore, with certain exceptions, theMatlock employees would not have been qualified foremployment with the Nashville Bridge Company. Holleralso testified that the company policy is to hire onlypeople who are seeking permanent employment with theexception of summer employees.Julia Collier, bookkeeper and office manager of Eng-lert Engineering Company, testified that, during theperiod in question, 16 new employees were hired, 6 werewelders and 10 helpers. She testified that she had noknowledge of experience and qualifications required forhelpers or welders, and that she had no knowledge ofwhether any Matlock striking employees applied for jobsat Englert. She further testified that applicants woulddrop by seeking employment and, if there were no posi-tions open, they would walk away without filing an ap-plication.Ray Minchey, an accountant with Allvan Corporationin LaVergne, Tennessee, testified that during the periodin question 78 new employees were hired. Some of thenew employees hired during that period were employedfor only a very short period of time, and the 78 employ-ees hired during that period included replacements forthose that worked only a brief period of time. Mincheytestified that he interviewed applicants during that timeand it was quite possible that some of the applicantswere striking Matlock employees.Mary Tucker, payroll clerk and secretary at FruehaufCorporation, a competitor of Matlock's, testified that,during the period in question, only nine new employeeswere hired. She testified that mechanics for Matlock hadapplied for jobs at various times when they were onstrike.William Albright, president of Albright-WohrleyEquipment Company, testified that, during the period inquestion, 60 new employees were hired. There was notestimony to indicate that a Matlock employee was of-fered a job and rejected it at the Albright Company. Al-bright also testified that, when applicants inquired aboutjobs and were informed that there were no jobs, theywould turn around and leave without filing an applica-tion.Robert Lundin, a representative of Peterbilt MotorsCompany, a manufacturer of trucks, testified that a totalof 154 employees was hired during the period in ques-tion. Lundin testified that Peterbilt experienced an eco-nomic decline in the early part of 1975, and a greatnumber of employees were laid off. There was no hiringor rehiring until April 1976. He testified that the compa-ny had a policy to recall layoffs before hiring new em-ployees. And as many of the employees were laid off forover a year, they were taken back as new employees,and as employees who had previously worked at Peter-bilt, were given preference over applicants who have notpreviously worked there, they were classified as new em-ployees and included in the 154 new hires.William Starks, personnel director of Rogers Manufac-turing Company, testified that during the period in ques-tion only 10 new employees were hired. Three were la-borers, three welders, three in the parts department, andone painter.From the above testimony, I cannot conclude thatthere was an overabundance of employment opportuni-ties in jobs commensurate with those of Respondent. Arepresentative of Peterbilt, a manufacturer of trucks anda competitor of Respondent, testified that his companyexperienced an economic decline during the early part of1975, and laid off a great number of employees and didnot recall until April 1976.Respondent even admitted to experiencing an econom-ic decline in 1975. In fact, Fruehauf Corporation, Al-bright-Wohrley, and Rogers Manufacturing Company,all manufacturers of trucks and trailers, and competitorsof Respondent, during the period in question hired only9, 16, and 10 employees, respectively, and those figuresincluded a number of replacements for new hires thatworked just a short period of time. As indicated above,from these facts I cannot conclude that employment op-portunities were plentiful in the Nashville area, particu-larly with regard to jobs commensurate with those ofRespondent.Even assuming that this evidence established that therewere a reasonable number of equivalent jobs in the great-er Nashville area during the backpay period, this factdoes not establish that Respondent has carried its burdenof proving willful loss of earnings. Moreover, there isnothing in this testimony to demonstrate that, if Matlockemployees had applied for jobs at these employers, theywould have been hired. I again repeat that these employ-ees were on strike, and if they truthfully filled out an ap-plication they would have had to indicate they wereworking at Matlock,4and that fact would have indicatedthat they were only going to be temporary, pending thetermination of the strike.Under these circumstances, I cannot accept the testi-mony of these witnesses to demonstrate that any of thestriking employees had a willful loss of earnings. Inorder to carry that burden, Respondent has to show thata given backpay claimant was actually offered a job andhad rejected it.It was common knowledge in the Nashville area that Respondentwas being struck by the Union. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally, Respondent placed into the record pho-tocopies of classified advertisements from the principallocal newspaper in Nashville, some of which were datedand some of which were not, to show that employmentopportunities existed throughout the backpay period.Based on these "want ads" Respondent argues that em-ployment was plentiful in the Nashville area during thatperiod, and that an inference is warranted that the back-pay claimants did not make a reasonable and earnestsearch for interim employment.In Florence Printing Company, 158 NLRB 775, 793(1966), enfd. 376 F.2d 216 (4th Cir. 1967), cert. denied389 U.S. 840, the Board defined the Respondent's burdenas follows:Respondent made no attempt at the hearing to showthat any of the "want ads" jobs were offered to anyof the involved given former strikers. Respondenthas accordingly failed to meet the burden of proofrequired of it "to establish facts which wouldnegate the existence of liability to a given employeeor which would mitigate that liability."In Florence Printing, as in the present case, no showingwas made by the respondent that specific backpay claim-ants actually had been offered jobs and had rejected anyadvertised positions.It is also well established that any uncertainty in theevidence should be resolved against the respondent as awrongdoer. The respondent created the conditions by itsunfair labor practices and it has the burden to establishthat the backpay claimants willfully incurred a loss ofearnings.Thus, I must conclude that the Respondent's shotgunapproach by the testimony of the above witnesses, andthe want ads to establish that employees willfully in-curred a loss of earnings, is totally unacceptable, and Ireject this entire argument by Respondent.Certain of the employees were questioned concerningtheir attempts to obtain interim employment and this willbe discussed as I take up each individual backpay claim-ant. Additionally, Respondent's last defense that certainof the backpay claimants were involved in misconductand therefore not entitled to reinstatement and backpaywill be taken up on an individual basis.The Individual ClaimantsIn its answer Respondent admitted the first seven para-graphs of the backpay specification which dealt with theformula in arriving at the gross backpay and net backpaydue each discriminatee. Although Respondent admittedthe accuracy of the backpay formula and the amounts ofthe gross backpay, it did in each instance raise a specificseparate defense to each employee, namely, they wereeither not entitled to reinstatement because they did notindividually make an unconditional offer to return towork, or they were guilty of misconduct which causedthem to forfeit any reinstatement rights to which theymay have been otherwise entitled. And third, many ofthe individuals listed in the backpay specification madeno reasonable effort to find interim employment in theperiod described, and therefore incurred a willful loss ofearnings during the backpay period, which precludestheir entitlement to backpay.1. Roy D. AllenHis backpay period begins on April 14, 1975, and endson October 6, 1976, the day on which Respondent madean offer of reinstatement to some striking employees whohad not previously been reinstated. Allen's gross backpayas set forth in the backpay specification, less the amountsof admitted interim earnings, gives him a net backpay of$331.In its answer Respondent denied that any backpay wasdue Allen because he did not make an unconditionaloffer to return to work following the end of the strike onApril 7, 1975, and therefore is not entitled to any back-pay for the period April 14, 1975, through October 6,1976. As I have concluded that the Union made an un-conditional offer to return to work for all of the strikingemployees on April 7, 1977, I find that Roy D. Allen isentitled to net backpay in the amount of $331 as set forthin this backpay specification.2. Eli C. BaldwinHis backpay period begins on April 14, 1975, and endson November 15, 1976, when Respondent offered himreinstatement.In its answer Respondent denied backpay liability toBaldwin, asserting that Baldwin had physically attackeda nonstriking employee as that employee was attemptingto leave the plant premises during the course of thestrike. And by this conduct Baldwin forfeited any rightsto backpay. Additionally Respondent alleged that Bal-dwin did not make a diligent search for interim employ-ment following the end of the strike on April 7, 1975,and incurred a willful loss of earnings during the secondquarter of 1975 and during the first, second, and thirdquarters of 1976.Baldwin, a mechanic at the Matlock plant prior to thestrike, testified that he went on strike and picketed theplant. In April 1975 he was notified of the termination ofthe strike, and on April 8, 1975, in the company of agroup of striking employees, he went to the plant andmade a request for reinstatement. Baldwin testified thathe filled out a form and talked with Dick Tucker, thepersonnel manager, who told him he would be contactedwhen the Company needed him. When Baldwin did nothear from the Company, he went searching for interimemployment and filled out applications at the followingplaces: Stauffer Chemical Company, R. C. Bottling Com-pany, Coca-Cola Bottling Company, Roadway, Gate-way, PEP Industries, Englert Engineering, and Tempco.In June 1975 he obtained employment with Englert En-gineering and worked there until January 1976, when hewas laid off. He then began searching for employmentagain and checked not only with the places he previous-ly filed applications, but also went to Volunteer Steeland the state unemployment office. He testified that heeven went to Hendersonville, Tennessee, where he usedto live, to search for work. In November 1976, Respon-dent offered reinstatement to Baldwin and he has beenworking there since that time. MATLOCK TRUCK BODY & TRAILER CORP.467The burden of proving that the discriminatee did notfulfill his obligation under the law to mitigate damages ison Respondent. Any uncertainty is resolved against thewrongdoer whose conduct made certainty impossible. Fi-breboard Paper Products Corporation, 180 NLRB 142-147(1969). It is my conclusion that Respondent did not meetits burden in this regard, and that the evidence estab-lished affirmatively that Baldwin exercised due diligencein seeking interim employment and did not incur a will-ful loss of earnings.Shortly after the beginning of the strike, a nonstrikingemployee, Randy Carpenter, and his father William Car-penter were attempting to leave the plant premises at theend of the work shift in a truck driven by nonstrikingemployee Wayne Strayn. Eli Baldwin was walkingpicket at the gate the nonstriking employees were tryingto exit. According to Randy Carpenter, Baldwin threat-ened to get him. Randy Carpenter testified that he wassitting on the passenger's side of the truck and Baldwinsuddenly jerked open the vehicle door and pulled himout of the cab on to the ground and attacked him. Ac-cording to William Carpenter, the father, Baldwin jerkedthe door open and pulled his son out of the vehicle andthey fell off into a ditch. He got out of the car andpulled Baldwin off his son.According to Baldwin, he was standing in the drive-way near a curb waiting for the truck to go past as theCarpenters and Strayn were leaving the plant. He testi-fied that Randy Carpenter pushed the truck door open,knocked him into a ditch, and jumped on top of him. Hesaid that Carpenter is much smaller than he and hequickly turned Carpenter over and got on top of him.According to Kenneth Mosley, a nonstriking employee,he observed the incident as he was in the car rightbehind the Strayn truck. Mosley testified that he ob-served Baldwin and Carpenter talking and all at onceRandy Carpenter slung open the door on the pickuptruck and knocked Eli Baldwin into a ditch, and thatCarpenter jumped on top of Baldwin and they beganfighting. He said the scuffle lasted for about a minute andit was broken up and everybody went home. Randy Car-penter was not hurt and he characterized the incident asa "little scuffle." The testimony of Eli Baldwin and Ken-neth Mosley had a ring of truth which I cannot say forthe testimony of Randy Carpenter and his father. Addi-tionally, Kenneth Mosley was a nonstriker and a totallydisinterested witness. Therefore I credit the testimony ofBaldwin and Mosley over that of the Carpenters. It isapparent that Randy Carpenter was the aggressor and,inasmuch as the incident was initiated by Carpenter, Bal-dwin's actions were in self-defense. Therefore, Respon-dent had no right to deny reinstatement for this reason.Baldwin testified that while he was employed at Eng-lert Engineering Company, Nashville, Tennessee, he hadadditional hospitalization costs over that at Matlock andthat he had certain travel expenses in seeking interim em-ployment as set forth in the backpay specification. Bal-dwin's gross backpay and expenses, less the amounts ofadmitted interim earnings, give him a net backpay ofS6,126.As I have concluded that Baldwin did not forfeit anyreinstatement rights because of any picket line miscon-duct, and did not incur a willful loss of earnings at anytime during the backpay period, I conclude that Baldwinis entitled to net backpay in the amount of $6,126 as setforth in the backpay specification.3. William R. BrownHis backpay period begins on April 14, 1975, and endson October 6, 1976, when he was offered reinstatement.Brown's gross backpay and expenses,5less the amountsof admitted interim earnings, give him a net backpay of$777.In its answer Respondent denies it owes any backpayto William R. Brown because he did not make an uncon-ditional offer to return to work following the end of thestrike on April 7, 1975, and that he did not exercise rea-sonable diligence in attempting to obtain suitable interimemployment for certain periods within the backpayperiod. Brown6was not called to testify and other thanits general allegation that there was suitable employmentin the Nashville area and its allegation that an employeedesiring a job could obtain employment, Respondent of-fered no evidence whatsoever to establish that Browndid not use due diligence in attempting to obtain employ-ment within the Nashville area. I have rejected this gen-eral argument. Also, as I have concluded that the Unionmade an unconditional offer to return all striking em-ployees to work on April 7, 1975, 1 find that Brown isentitled to backpay in the amount of $777 as set forth inthe backpay specification.4. Franklin C. CampbellCampbell's backpay period begins on April 14, 175,and ends on October 6, 1976, when he was offered rein-statement. His gross backpay, less the amounts of ad-mitted interim earnings, gives him a net backpay of $118.In its answer Respondent denies that Campbell is enti-tled to any backpay because he did not submit an uncon-ditional offer to return to work following the end of thestrike on April 7, 1975. And that Campbell failed to exer-cise reasonable diligence in seeking interim employmentand therefore sustained a willful loss of earnings preclud-ing his entitlement to backpay in any amount. Campbellwas not called as a witness and Respondent offered noevidence to establish that Campbell failed to exercise rea-sonable diligence in seeking interim employment otherthan the general allegations as I have discussed previous-ly. As I have found that the Union made an uncondition-al offer to return all striking employees to work on April7, 1975, it is my conclusion that Campbell is entitled tonet backpay in the amount of $118 as set forth in thebackpay specification.5. Robert B. ChitwoodChitwood's backpay period begins on April 14, 1975,and ends on October 6, 1976, when he was offered rein-' In its answer Respondent specifically denied interim expenses as tosome of the hackpa) claimants. Where there is no specific denial of theinterim expenses, as set forth in the backpay' With the exception of three claimants. who will be discussed later, itis my understanding that the General Counsel furnished Responden i.ththe addresses and ss hereabouts of all backpas claimants 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement. His gross backpay and expenses, less theamounts of admitted interim earnings, give him a netbackpay of $1,683.In its answer Respondent contends that Chitwood isnot entitled to any backpay because he did not submit anunconditional offer to return to work following the endof the strike on April 7, 1975, and that he failed to exer-cise reasonable diligence in obtaining interim employ-ment and therefore willfully incurred a loss of employ-ment during the backpay period precluding his entitle-ment to any backpay.Chitwood was called as a witness by Respondent andtestified that he was employed as a painter at Matlockprior to the strike, and that on July 8, 1974, he went outon strike. Chitwood testified that during the strike he ob-tained interim employment at Nashville Surgical Supplyand Belle Meade Buffet, both apparently in the Nashvillearea. In January 1976, he began operating and managinga luncheonette at Wilson Quick in Madison, Tennessee,and as it did not prove to be a profitable business, heclosed on July 19, 1976, at which time his father tookover the operation of that business. At this point he wentto work again for Nashville Surgical Supply and workedthere until he was offered reinstatement by Respondenton October 6, 1976. Based on this testimony I cannotconclude that Chitwood did not use reasonable diligencein seeking interim employment, and therefore I concludethat he did not willfully incur a loss of earnings duringthe backpay period which would preclude him from enti-tlement to backpay. Additionally, as I have concludedthat the Union made an unconditional offer to return towork for all striking employees on April 7, 1975, it is myconclusion that Respondent is liable to Chitwood forbackpay in the amount of $1,683 as set forth in the back-pay specification.6. Daniel C. CookCook's backpay period begins on April 14, 1975, andends on August 23, 1976, when he was reinstated. Hisgross backpay and expenses, less the admitted amounts ofinterim earnings, give him a net backpay of $1,173.In its answer Respondent denies that Cook is entitledto any reinstatement or backpay because he did notreport for work until April 21, 1975, therefore forfeitingreinstatement rights by indicating a lack of interest in hisjob. This allegation in the answer is based on Respon-dent's contention that it notified all employees to returnto work no later than 7:30 a.m., April 16, 1975. Addition-ally, in its answer Respondent argues that Cook failed toexercise reasonable diligence in seeking suitable interimemployment during the second and third quarters of1976 and accordingly incurred a willful loss of earnings.Cook was not called as a witness, however, Respon-dent Vice President Curtis Eddy testified that on April11, 1975, shortly after he and Mr. Stone left to deliverthe April 11 letter to the union hall, Daniel C. Cookcame to the plant and applied for reinstatement. This wasbefore quitting time at 4 p.m. on April 1, 1975. It is clearfrom this testimony that even under Respondent's con-tention that individuals must make application on theirown, Cook did in fact make an unconditional offer toreturn to work prior to Respondent's deadline of April11, 1975, 4 p.m. Additionally , it is also clear as I havepreviously found that the Union made an unconditionaloffer to return all striking employees to work on April 7,1975. The record does not reflect what Cook was toldwhen he made an application for reinstatement on April11, 1975. Respondent does not argue that Cook did notmake a proper application for reinstatement; its argumentin this connection is based on the fact that he failed tomeet its arbitrary deadline which it set for 7:30 p.m.,April 16, 1975, for the time in which all striking employ-ees must return to work.There is nothing in this record to indicate that Cookwas aware of the April 11, 1975, letter, or the fact of Re-spondent's arbitrary deadline for reporting to work onApril 16, 1978. But it is clear in this record that Cookdid report for reinstatement or for work prior to thedeadline of April 11, 1975, at 4 p.m. In this instance hetalked with R. C. Tucker, Respondent's personnel man-ager, but even though Tucker testified he does not indi-cate what he told Cook at that time.In my view Cook, on his own behalf and the Unionalso on his behalf, made a proper unconditional offer toreturn to work and reinstatement therefore was upon Re-spondent's shoulders. The obligation to reinstate is onRespondent. It cannot send a letter to the Union and tellthe Union to notify the people to return to work. There-fore, it is my conclusion that, having made a bona fideunconditional offer to return to work both through theUnion and on his individual application, Cook's reinstate-ment was Respondent's responsibility which reinstate-ment was not offered until August 23, 1976.As indicated above, Cook was not called as a witnessand Respondent offered no evidence to establish thatCook failed to exercise reasonable diligence in seekingsuitable interim employment during the second and thirdquarters of 1976, except the broad allegation of willfulloss of earnings on the part of the striking employees be-cause there was ample employment in the Nashville area.As stated above, I have rejected this argument.Therefore it is my conclusion that Cook is entitled tonet backpay in the amount of $1,173 as set forth in thebackpay specification.7. Jimmy B. CoxHis backpay period began April 14, 1975, and ends onOctober 6, 1976, the date he was offered reinstatement.His gross backpay, less the amounts of admitted interimearnings, gives him a net backpay of $613.In its answer Respondent contends that Cox is not en-titled to any backpay because he did not make an uncon-ditional offer to return to work following the end of thestrike on April 7, 1975, and that during the second quar-ter of 1976, and the fourth quarter of 1976, Jimmy B.Cox voluntarily terminated his employment at FirestoneBody Shop and began his own business, thereby incur-ring a willful loss of earnings.As I have concluded that the Union made a uncondi-tional offer to return to work for all striking employeeson April 7, 1977, I find that Respondent has failed to es-tablish that Cox did not make an unconditional offer toreturn to work following the end of the strike on April7, 1977. MATLOCK TRUCK BODY & TRAILER CORP.46q9Although Respondent alleges that Cox voluntarily ter-minated his employment at Firestone Body Shop, therewas no evidence put in this record to indicate that fact.Cox did not testify and Respondent called no witnessesto testify that Cox opened his own body shop.7I cannotconclude from the facts in this record that Cox incurreda willful loss of earnings, and therefore I conclude thatRespondent has not carried the burden of proving factsto mitigate its liability. Accordingly, it is my conclusionthat Cox is entitled to backpay in the amount of $1,613as set forth in the backpay specification.8. Wayne L. DonaldsonHis backpay period begins on April 14, 1975, and endson November 15, 1976, the date he was offered reinstate-ment. His gross backpay and expenses, less the amountsof admitted interim earnings as set forth in the backpayspecification, give him a net backpay of $1,773. By anamendment8to the backpay specification dated March17, 1978, the General Counsel amended the backpayspecification in paragraph 18E to strike out the $1,773due as net backpay to Donaldson and inserted the figureof $2,022. By an answer to this amendment to the back-pay specification Respondent on May 27, 1978, deniedthat Donaldson is entitled to backpay in the amount of$2,022 or any amount in this proceeding.In its answer Respondent denied that Donaldson wasdue any backpay because he engaged in strike miscon-duct by threatening a nonstriking employee with a metalobject which appeared to be a broken gearshift in thepresence of other nonstriking employees. Additionally,Respondent alleges that Donaldson also used his auto-mobile to block the ingress and egress of nonstriking em-ployees going to and from work. And by such conducthe forfeited his rights to reinstatement and backpay forany period between April 14, 1975, and November 15,1976. Respondent also alleges that Donaldson is not enti-tled to backpay because he was offered a job as a welderat Rogers Manufacturing Company, which would haveyielded Donaldson more compensation than he wouldhave received if employed by Respondent, and Donald-son chose to reject this employment because he waswaiting to see what backpay he would receive from Re-spondent in this proceeding. Also, Respondent contendsthat Donaldson sustained a willful loss of earnings whileemployed by an interim employer, National Wire Prod-ucts Company, in that he was absent from work inexcess of 33 days during a period of employment andwas late on 44 other occasions, all of which unnecessar-ily reduced his interim earnings.Donaldson worked in the service department prior tothe strike, and was not within the production and main-tenance unit, but became a sympathy striker. He picketedthe plant until the strike was terminated. On April 7,' The backpay specification indicates that he had interim earnings forCox Body Shop, but this does not establish who ran or owned this busi-ness.8 In the backpay specification no backpay was claimed from 4-14-75until Donaldson obtained employment because the General Counsel wasunder the impression that he had refused employment at Rogers Manu-facturing. This amendment reflects a change in the General Counsel's po-stlion1975, the Union made an unconditional offer to return towork all striking employees, which necessarily includedDonaldson. Additionally, after the strike was terminated,Donaldson himself went to the Company and made apersonal request for reinstatement, but was not offeredreinstatement until November 1976.In support of Respondent's defense that Donaldsonwas not reinstated because he was guilty of misconduct,Clifford Dodrill, a supervisor of Respondent, testifiedthat he saw Donaldson threaten to whip a nonstriker,Randy Carpenter, with a tire tool on August 2, 1974, at aWE-SAK-IT Market some distance from the Respon-dent's premises. Dodrill testified that on this night afterwork he and Robert McCarter, a foreman at Matlock,went to the Express-Way Market (otherwise called theWE-SAK-IT) and when they arrived he saw Randy Car-penter and Wayne Strayn. After a short period of time,several cars with strikers in them drove in to the market.He testified that he saw Wayne Donaldson with a tiretool or an automotive jack in his hand. Dodrill testifiedthat Carpenter also had a piece of chain in his hand.When asked if William Carpenter, Sr., was present, Do-drill testified that he did not believe he was there. Do-drill further testified that there were no blows struck andthat no one was injured and when someone hollered."The police are coming," the people dispersed.Robert McCarter testified that, at approximately 1:30in the morning on the night in question, he noticed threeemployees, Wayne Strayn, Randy Carpenter, and RussellWicks. Shortly thereafter, three carloads of strikerspulled up. He testified that several of the strikers beganbugging Randy Carpenter about cutting his hair. Hestated that Wayne Donaldson was driving one of thecars and he raised the hood and later joined the crowdbut that he did not have anything in his hands. He testi-fied that one of the strikers went towards Randy Carpen-ter and Carpenter jerked out a pocket knife and went to-wards the striker who began running off to the upperend of the lot. About this time McCarter testified that heopened the door of his car, stood up, and leaned up onthe roof. He had a tape measure in his hand, and hepulled it off and the employees, thinking that he had apistol, dispersed. Thus, according to McCarter's testimo-ny, Donaldson did not have anything in his hand. There-fore, he could not have threatened to whip nonstrikerRandy Carpenter with a tire tool. Additionally, onestriker allegedly involved in the incident testified thatDonaldson was not even present. Donaldson himselfdenied involvement in the incident. Randy Carpenterhimself, who allegedly was threatened by Donaldson,testified that Donaldson did not make any threats to him.Under these circumstances, in view of the conflictingtestimony given by Respondent's witnesses, it is my con-clusion that Donaldson was not involved in the incidentand Respondent had no basis for denying reinstatementto Donaldson for this alleged misconduct. Moreover, as-suming that the incident occurred as alleged by Respon-dent, it is my conclusion that this type of conduct is notso violent or so serious in character as to render the em- 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee unfit for future service.9Accordingly, it is myconclusion that Respondent was wrong in denying Don-aldson reinstatement because of this alleged misconduct.In support of its argument that Donaldson rejected ajob at Rogers Manufacturing Company, Respondentcalled William Starks, personnel director of Rogers Man-ufacturing Company, Nashville, Tennessee. Starks testi-fied that Wayne Donaldson filled out an application withRogers Manufacturing Company and that he personallyinterviewed Donaldson on August 6, 1974. He said thatDonaldson had applied for a welding job, but they werenot hiring on that particular day. He stated that Donald-son told him that he was a striking Matlock employeeand that he would go back to Matlock when the strikewas over, even though he had received a terminationnotice. Starks admitted that he asked Donaldson if hewould be a permanent employee if he were hired and hemade a note on the back of the application on August 6to this effect. Starks testified that on August 28, 1975, hecalled Donaldson on the phone and notified him of a jobopening. According to Starks, Donaldson advised himthat he was not working at that time, but was waiting tosee the results of a lawsuit on back wages, and declinedthe job offer. Starks admitted that he made it clear toDonaldson that he was offering Donaldson a permanentjob.Donaldson testified that, shortly after the strike start-ed, he went to Rogers Manufacturing Company and filedan application. He admits he was interviewed by Starksand during this interview was asked by Starks whetheror not he was planning to go back to Matlock after thestrike was over. Starks told Donaldson that he alreadyhad a number of striking Matlock employees workingthere on the night shift and that if Donaldson was hiredhe would be put on the night shift. According to Don-aldson, Starks told him he could have the job if hewould promise not to return to Matlock. Donaldson ad-vised Starks that he could not promise not to return toMatlock because that was his intention; therefore a jobwas not offered him. According to Donaldson sometimelater he called Starks on the phone to see if he hadchanged his mind about hiring him on a temporary basis.Starks again told him that they could hire him if hepromised to stay with Rogers. Donaldson would notmake such a promise and was never offered a job.Starks admitted that in the original interview onAugust 6, 1974, Donaldson told him that he would go9 Randy Carpenter admitted to being involved in the WE-SAK-ITMarket incident in which he threatened a striker with a knife. He ad-mitted to throwing a can of tobacco juice on one striker, pulling a knifeon another, and hitting striker James McClanahan from behind with atwo-by-four board. He also had fights with, among others, Charles Faulk,Earnie Wilson, Bob Merritt, Gene King, and Eli Baldwin. He also testi-fied that he was a participant in the overthrow of the strikers' trailer,which the record reflects was instigated by the suggestion of a formersupervisor. Under these circumstances, Carpenter appears to be the lead-ing antagonist of the striking employees. Whether or not he did this atthe behest of Respondent is unknown. However, I find it hard to believethat the striking employees were the aggressors in all the scrapes inwhich Carpenter was involved. For these reasons it is my conclusion thatRespondent latched upon an opportunity to rid itself of some striking em-ployees by alleging misconduct on their part on each and every occasionthere were any scuffles between the nonstriking and striking employees,notwithstanding or even caring who was the instigator.back to Matlock when the strike was over. Thus Starksknew that Donaldson was looking only for temporaryemployment. It seems somewhat inconsistent that Starks,knowing that Donaldson would not accept permanentemployment, would on August 28 call and offer a perma-nent job to a man he knew would not take it. In his testi-mony, Starks admitted that he would cooperate withMatlock. I credit Donaldson because his testimonyseemed to have a ring of truth and certainly seemed tomake more sense. Therefore, I conclude that Donaldsondid not reject the job because he was never offered ajob.Although Respondent alleged in its answer that Don-aldson sustained a willful loss of employment while em-ployed by an interim employer, Nashville Wire Products,Respondent offered nothing in support of this contentionand therefore I reject this defense. This record also re-flects that Donaldson used due diligence in seeking inter-im employment and in fact obtained interim employmentin the third quarter of 1974, at Nashville Wire Productswhere he worked until he was offered reinstatement atMatlock.Therefore, it is my conclusion that Respondent hasfailed to establish that Donaldson was engaged in mis-conduct which would preclude his reinstatement orbackpay; that Respondent failed to establish that Donald-son rejected a job offer at Rogers Manufacturing; andthat Respondent failed to prove that Donaldson incurreda willful loss of employment. Under these circumstances,I conclude that Donaldson is entitled to net backpay inthe amount of $2,022.9. Roger A. GregoryGregory's backpay period begins on April 14, 1975,and ends on October 6, 1976, the date he was offered re-instatement. His gross backpay, less the amounts of ad-mitted interim earnings, gives him a net backpay of $734.In its answer Respondent denies that Gregory is enti-tled to any backpay because he did not unconditionallyapply to return to work following the end of the strikeon April 7, 1975, and that, during the second, third, andfourth quarters of 1976, Gregory failed to exercise rea-sonable diligence in maintaining interim employment andtherefore incurred a willful loss of earnings precludinghis claim for backpay.Gregory did not testify in this proceeding. However,as I have concluded that the Union made an uncondi-tional offer to return to work for all the striking employ-ees on April 7, 1975, I conclude that Respondent was notentitled to deny reinstatement to Gregory for this reason.Respondent offered no evidence to establish that, duringthe second, third, and fourth quarters of 1976, Gregoryfailed to exercise reasonable diligence in maintaining in-terim employment, thereby incurring a willful loss ofearnings precluding him from backpay. In fact, the back-pay specification indicates that, from the second quarterof 1974 until October 6, 1976, when Gregory was of-fered reinstatement, he was employed and had interimearnings during that period. Under these circumstances itis my conclusion that Respondent has failed in its burdenof proving that Gregory was not entitled to backpay. MATLOCK TRUCK BODY & TRAILER CORP.471Therefore I conclude that Gregory is entitled to netbackpay in the amount of $734 as set forth in the back-pay specification.10. Larry D. GriffithGriffith's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement.In its answer Respondent denied that Griffith was enti-tled to backpay or reinstatement because he did not un-conditionally apply for work following the end of thestrike on April 7, 1975. As I have concluded that theUnion made a unconditional offer to return all strikingemployees to work on April 7, 1975, I shall reject Re-spondent's defense in this regard. Accordingly, I con-clude that Respondent has failed in its burden provingthat Griffith was not entitled to reinstatement and back-pay.Therefore I conclude Griffith is entitled to backpay inthe amount of $223 as set forth in backpay specification.11. William H. GuynnGuynn's backpay period begins on April 14, 1975, andends on November 15, 1976, the date he was offered re-instatement.In its answer to the backpay specification Respondentalleges that William H. Guynn forfeited his rights to re-instatement and backpay because he participated in actsof violence and threats to nonstriking employees at amarket near Respondent's plant. Also, Guynn followed anonstriking employee while leaving the plant andblocked the exit of another nonstriking employee seekingto leave at the end of the workday, and was seen threat-ening another nonstriking employee with a lug wrench.Respondent further alleges that Guynn was self-em-ployed in the second quarter of 1975 selling tools and hemade no reasonable effort to find suitable interim em-ployment until on or about July 18, 1975. Therefore hefailed to use reasonable diligence in attempting to findsuitable interim employment and incurred a willful lossof earnings during the second quarter of 1975.Guynn was involved in the WE-SAK-IT Market inci-dent in early August 1974 involving nonstriking employ-ees Randy Carpenter, William Strayn, and RussellWicks, and two foremen, Clifford Dodrill and RobertMcCarter. The striking employees involved were GeneKing, Larry Summey, and Orville C. Meeks,l°Joe Gant,Guynn, and Robert Tomlin. In support of the allegationsthat these picketing employees engaged in violence atthe WE-SAK-IT Market, Respondent called Randy Car-penter and the two foremen, Dodrill and McCarter, totestify. As indicated earlier Dodrill testified that he andMcCarter went to the WE-SAK-IT and observed RandyCarpenter and Wayne Strayn at the market. After goingin to the market and purchasing some cigarettes theycame out of the store and saw a car go towards LebanonRoad. He thought the driver was Gene King. Shortlythereafter four or five cars with strikers came back upthe road. He testified that he saw Wayne Donaldsonwith something in his hand and he was going to whip10 Meeks is apparently also called MickieRandy Carpenter with it. He testified that Randy Car-penter had a piece of chain in his hand. He testified thatBill Guynn was in the crowd around the other men, andthat Gene King and Joe Gant were also in the group.McCarter testified that approximately 1:30 in themorning he and Clifford Dodrill stopped at the WE-SAK-IT Market in early August 1974. He noticed threenonstriking employees, Wayne Strayn, Randy Carpenter,and Russell Wicks, were outside talking so he did not goin the store. A few minutes later, three carloads of strik-ers pulled up to the market. He testified that Bill Guynnimmediately got a four-way lug wrench. He testified thatRoger Tomlin was driving a car and Gene King was alsopresent. He said that the strikers went after Randy Car-penter, wanting to cut his hair. He said that "they wasjust bugging him about his hair and said they were goingto cut his hair." He testified that Joe Gant started every-thing by saying to Randy Carpenter, "Let's fight" andMickie Meeks said, "No, let me have him," so RandyCarpenter told them, "Come on." As Mickie Meeks ap-proached Carpenter, Carpenter jerked out a pocket knifeand went towards him. Meeks started running and ran tothe upper end of the lot. He testified that Roger Tomlin,another striking employee, had a bumper jack so he wentafter Carpenter. At this point Wayne Strayn went afterRoger Tomlin. Then the other strikers started movingup. He testified that at this point he just opened the doorof his car and stood up and leaned up on the roof. Hesaid he had a tape measure on his belt and he pulled itoff so that it would not fail off, and Gene King saidMcCarter has a pistol. Bill Guynn then told all the strik-ing employees to leave. According to McCarter that wasthe end of the melee and they all left. He testified that hedid see Mickie Meeks get hold of a Coca-Cola bottle andbreak it. He testified that Larry Summey was also pre-sent at this incident. McCarter testified there were noblows, no one was injured, and everybody left peaceful-ly.Randy Carpenter also testified about this incident. Hestated that, on the night in question, four striking em-ployees, Mickie Meeks, Gene King, Wayne Donaldson,and Joe Gant, pulled in behind them at the WE-SAK-ITMarket and blocked their cars in. He said the strikingemployees got out with lug wrenches and bumper jacksin their hands. He said that Joe Gant had a lug wrenchin his hand and Roger Tomlin had a bumper jack. Hesaid that Meeks also had something in his pocket but henever pulled it out. He said that Donaldson also hadsomething but he does not know what it was. Joe Ganttold Wayne Strayn to get out of the car, he was going towhip him. Then Meeks told Carpenter he was going togive him a whipping and King chimed in and said thathe was going to get Carpenter after Meeks got finishedwith him. At this point Carpenter pulled a knife andMeeks grabbed a whiskey bottle and broke the end of itoff, and started running away. About this time RobertMcCarter pulled out a tape measure and scared the strik-ers away. He testified that there were no blows, no onewas struck. He could not say that Bill Guynn had any-thing in his hands.Orville C. Meeks III testified that he was at the WE-SAK-IT Market on August 2, 1974. He testified that, 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround 2:15 in the morning, he, Gene King, and LarrySummey got into a car and went to the Market. JoeGant and Bill Guynn rode in another car. When they gotthere four or five cars were parked in the parking lotand they could not pull in so they just parked along theroad. He said he was approached by Randy Carpenterwho said, "You want to whip my ass?" He informedCarpenter that he did not want any trouble, he justwanted something to eat and wanted to leave. He statedthat, as he started towards the Market, Carpenter fol-lowed him and told him, "You think you are prettydamn smart." He replied, "I do not think I'm smart atall, and if you do not get off my back, you and I aregoing to have some problem." At this point Carpenterpulled a knife and came towards him. He backed off andpicked up a whiskey bottle and a coke bottle and thencame back towards Carpenter. He stated that when hecame back Carpenter appeared to be getting in the backseat of the car in which McCarter and Dodrill were sit-ting. Bill Guynn told him, "You better put that stuffdown, McCarter has a .38 gun and you are liable to getblown away." He noted that Bill Guynn had a lugwrench. Some words were exchanged between the non-striking employees and the strikers and ultimately BillGuynn said, "I think the best thing to do is go back tothe picket line and let's not even fool with going in thestore."Bill Guynn testified that in the first week of August1974 he was at the WE-SAK-IT Market. He said that hedid not have a lug wrench when he got out of his car,but he got that out because some guy between him andthe door of the store had a chain.The versions of this incident by the nonstriking em-ployees and the company supervisors and that of thestrikers are not materially in dispute, except as to whichfaction was the aggressor. In this regard I note that hadthe striking employees wanted to attack the nonstrikingemployees they could have done so at the picket linewhen these employees were leaving work from the nightshift. It does not make much sense to me that theywould permit the nonstriking employees to leave theplant and then follow them to a location away from theplant and attack them in the presence of company super-visors. The testimony of Meeks and Guynn appeared tome to be straightforward and had a ring of truth. It alsomakes more sense than that of the nonstriking employeesand the company supervisors. For these reasons I creditthe version of the strikers and conclude that they werenot the aggressors in this melee but were merely attempt-ing to defend themselves. Therefore I conclude that Re-spondent cannot deny these striking employees the rightto reinstatement for such self-defense.This strike from its inception at Matlock was by nomeans a peaceful one. This record clearly demonstratesthat there was strike misconduct on both sides. Respon-dent was keenly aware of the violence being engaged inby its nonstriking employees during the course of thestrike. There was a great deal of violence on the part ofthe nonstriking employees as well as the conduct thatRespondent relies on here as a defense to its backpay ob-ligation to the striking employees. We must also take intoaccount that this was an unfair labor practice strikecaused by Respondent's refusal to bargain with the em-ployees' certified collective-bargaining representatives.The unfair labor practices of the employer must be takeninto account when balancing the equities between theunfair labor practices and striker misconduct.It is well settled that striking employees may disqualifythemselves from reinstatement by engaging in seriousmisconduct. Not all impriorities on the part of the em-ployees automatically result in disqualification. TheBoard has long held that certain acts on the part of thestriking employees, while not condoned by the Board,are insufficient to deny the striking employees reinstate-ment and attribute such conduct to the "moments ofanimal exuberance." Capital Rubber & Specialty Co., Inc.,201 NLRB 715 (1973). Even if the striking employeeshad been the aggressors in this incident, and actually en-gaged in misconduct, I do not find that this misconductis so violent or of such serious character as to render theemployees unfit for future service. I find that the incident involved was minor and causedno damage to any property or to any person, and there-fore I conclude that this act falls within the category ofimpulsive, trivial incidents which the Board has found in-sufficiently serious to deprive employees of the protec-tion of the Act. Accordingly, I conclude that Respon-dent cannot deny reinstatement to William Guynn or tothe other strikers involved in this incident.James Rodney Ford, a foreman of the Respondent, tes-tified that, shortly after the strike started, Bill Guynn,George Osborne, and another striker followed him inBill Guynn's Ford 3 miles down the interstate. Ford ad-mitted that no threats were made towards him, and thatno attempt was made to run him off the road and theydid not follow him to his home. The Board has held thatsuch conduct on the part of strikers without attemptingto impede the right of way is insufficient misconduct tobar reinstatement. Under these circumstances, it is myconclusion that Respondent has failed to prove thatGuynn was guilty of misconduct which would disqualifyhim from reinstatement and backpay.Shortly after Guynn was denied reinstatement, he ob-tained employment at Preston Lincoln-Mercury wherehe had to furnish his own tools. In the backpay specifica-tion General Counsel has set forth the figure of $339 ex-pense for the purchase of new tools needed at the newwork location. The General Counsel contends that, hadGuynn been properly reinstated, he would not have hadto purchase these additional tools and that Respondent isliable for this amount in backpay as set forth in thisspecification. Although Guynn did not personally go tothe plant and ask for his own tools and toolbox he wasinformed by the employees who were in the plant thatthey had been gone for a long time. Kenneth DougleyMosley who was called by Respondent testified thatsome of the strikers' toolboxes were stripped and sometools were taken home by some nonstriking employees.He also testified that on one occasion he saw where tworoll-away toolboxes belonging to strikers were being car-t It is noted that Respondent offered unconditional reinstatement toeach of the 18 individuals alleged to have been guilty of strike conduct inthis proceeding. Of these 18 employees. 7 actually accepted reinstatementand have worked to date without incident.__ MATLOCK TRUCK BODY & TRAILER CORP.473ried away in a company truck with some scrap metal.There was no testimony offered by Respondent to indi-cate that Guynn's tools and his toolbox were still intactin the plant and there was no offer by Respondent toproduce these tools. Under these circumstances, it is myconclusion that the General Counsel has made out a casein which Guynn should be reimbursed by Respondentfor the tools in question.Therefore it is my conclusion that Respondent hasfailed in its burden to establish that Guynn was guilty ofmisconduct which would cause him to forfeit his right ofreinstatement and that Guynn is entitled to net backpayin the amount of $997, as set forth in the backpay specifi-cation, 12 as amended at the hearing.12. Michael P. HaynieHaynie's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. His gross backpay, less the amounts of his in-terim earnings, gives him a net backpay of $13.In its answer Respondent denied that Haynie is enti-tled to any backpay because he did not unconditionallyapply to return to work following the end of the strikeon April 7, 1975. Additionally, Respondent contends thatHaynie is not entitled to $240 as set forth in the backpayspecification for maternity benefits because he wouldhave been laid off during that particular quarter; namely,the second quarter of 1975. However, as no backpay isclaimed for that quarter, this argument by Respondent ismoot.As I have concluded that the Union made an uncondi-tional offer of reinstatement for all striking employees onApril 7, 1975, it is my conclusion that Respondentcannot deny Haynie reinstatement because he did notmake any individual application for reinstatement. There-fore it is my conclusion that Haynie is entitled to netbackpay in the amount of $13 as set forth in the backpayspecification.13. Roy A. HorstmeyerHorstmeyer's backpay period begins on April 14, 1975,and ends on October 6, 1976, the date he was offered re-instatement. His gross backpay, less admitted interimearnings, gives him a net backpay of $1,686.In its answer Respondent argues that Horstmeyer for-feited his right of reinstatement and was not entitled toany backpay because on or about August 7, 1974, fiveshots was fired from a car owned and operated by RoyHorstmeyer, at a security guard at Respondent's plant.Additionally, Respondent argues that Horstmeyer failedto use reasonable diligence in securing and maintaininginterim employment during the period April 15, 1975,through October 6, 1976, and was absent an excessiveperiod of time from his interim employer, PrecisionRubber Products Corp., Lebanon, Tennessee, which re-duced his interim earnings and thereby constituted awillful loss of earnings. As Respondent offered no proofwhatsoever to support this later allegation, it is my con-clusion that Horstmeyer did not fail to use reasonable*2 Respondent also failed to establish that Guynn incurred a willfulloss of earningsdiligence in securing and maintaining interim employ-ment. In fact, at the time the strike ended he was work-ing at Precision Rubber Products Corp. and continuedworking there until he was offered reinstatement on Oc-tober 6, 1976.Robert McCarter, a supervisor of Respondent, testifiedthat during the course of the strike he heard what hethought was pistol shots. It sounded as though the shotscame from the lower plant where completed trailers areparked and ready for sale. He further testified that theguard at the main plant heard the shots and went to thelower lot to see what had happened. He stated that theguard returned, told him that the guard on the lower lothad told him that five shots were fired down there, andthat they had come from a rust-colored Maverick.t3McCarter testified that approximately 20 minutes laterhe saw Horstmeyer arrive at the plant in a rust-coloredMaverick. McCarter concluded from this that Horst-meyer was the person who had fired the shots. Neitherof the security guards testified at the hearing. Horst-meyer denied any involvement in this incident. In theface of no supporting evidence to show any connectionbetween Horstmeyer and the shots that were allegedlyfired, I must credit Horstmeyer's denial of any involve-ment in this incident. Accordingly, it is my conclusionthat Respondent has failed to carry its burden of provingthat Horstmeyer was engaged in strike conduct. There-fore, it is my conclusion that Horstmeyer is entitled tobackpay in the amount of $1,686 as set forth in the back-pay specification.14. Larry D. HymerHis backpay period begins on April 14, 1975, and endson November 15, 1976, the date he was offered reinstate-ment. His gross backpay, including expenses, less ad-mitted interim earnings, gives him a net backpay of$1,285, as set forth in the specification.In its answer Respondent contends that Hymer forfeit-ed his right to reinstatement or backpay for the periodApril 14, 1975, through November 15, 1976, becauseHymer in the vicinity of Respondent's plant struck theautomobile of a nonstriking employee with a picket signor other instrument, thereby damaging the vehicle. Re-spondent also contends that Hymer was self-employedfor the period December 7, 1974, through September 20,1975; therefore any hospital expenses incurred on orabout September 2, 1975, were directly attributable toLarry D. Hymer's failure to properly insure himself andare not chargeable to Respondent.Hymer testified that he went on strike on July 8, 1974,and picketed the plant during the entire strike. In Sep-tember 1974 he obtained employment at Dupont andworked there until November 1974 when he was laid off.In December 1974, he started working at H. Cohen Fur-niture Company doing maintenance work. While heworked for Cohen he was not covered by any insuranceprogram.13 This hearsay testimony was allowed in the record because Respon-dent's counsel indicated that he was offering it only for the fact thatMcCarter had received a report and not for the truth of the report. 474DECISIONS OF NATIONAL. LABOR RELATIONS BOARDOn April 8, 1975, after the termination of the strike,Hymer returned to the Company and made a personalrequest for reinstatement. According to the April 11,1975, letter from Matlock to the Union, Hymer wasdenied reinstatement for alleged misconduct. His namewas on List B. Hymer was not offered reinstatementuntil November 1976, at which time he had obtained abetter job and declined the offer.In support of its denial of reinstatement to Hymer,Robert McCarter, Respondent's supervisor, testified that,sometime during the course of the strike, he witnessedLarry Hymer hit the automobile of a nonstriking em-ployee with a picket sign. McCarter admitted that hecould not see that any damage was done to the car.Hymer denied ever having struck an automobile with apicket sign during the strike.As I credit Hymer's testimony over that ofMcCarter's, it is my conclusion that Hymer did notstrike the automobile of a nonstriking employee as testi-fied to by McCarter. In any event, had Hymer actuallytouched the automobile with a cardboard or paper picketsign, it is my conclusion that such impulsive, trivial inci-dent would not be sufficient to deprive him from rein-statement. Therefore it is my conclusion that Respondenthas failed to establish that Larry Hymer was engaged inmisconduct sufficiently to deprive him of an offer of re-instatement.According to the backpay specification, it appears thatthe bulk of Hymer's backpay is out-of-pocket medical ex-penses which Hymer incurred when he was hospitalizedfor treatment of a kidney stone condition and surgerywhen he was working for H. Cohen Furniture Companywhere he was not covered by an insurance plan. Respon-dent has objected to paying any backpay during thisperiod because Hymer could easily had insured himself,and thus obviated Respondent's obligation to meet suchmedical expenses during that period.The backpay specification indicates that in the thirdquarter of 1975, Hymer incurred a total hospital expense,including doctors, of $1,022.50 and Hymer confirmedthis without contradiction. When the savings on cost ofinsurance at Matlock was deducted for this period thenet hospital expenses was $953.86 as set forth in thebackpay specification. Had Respondent properly reinstat-ed Hymer when he applied for reinstatement on April 8,1975, he would have been covered by the insurance atMatlock. These hospitalization expenses would havebeen covered by Matlock's insurance program. There-fore it is my conclusion that these hospitalization ex-penses are properly chargeable to Respondent. SeeBowen Transports, Inc., 196 NLRB 665, 670 (1972).Therefore it is my conclusion that Hymer is entitled tonet backpay in the amount of $1,285 as set forth in thebackpay specification.15. Jesse C. KeelKeel's backpay period begins on April 14, 1975, andends on November 15, 1976, when he was offered rein-statement. His gross backpay and expenses, less admittedinterim earnings, gives him a net backpay of $2,534.In its answer Respondent denied that Keel was entitledto reinstatement or any backpay because during July orAugust 1974 he pulled a shotgun from under the frontseat of a car in which he was a passenger, stuck it out ofthe automobile window and pointed it towards a non-striking employee, and shouted that he "ought to blowhis brains out" or words to this effect. Additionally, Re-spondent alleges that during the second and third quarterof 1975, and the third and fourth quarter of 1976, JesseKeel failed to exercise reasonable diligence in securinginterim employment and therefore incurred a willful lossof earnings for these quarters. Respondent offered noevidence to indicate that Keel failed to exercise reason-able diligence in securing interim employment, and there-by incurred a willful loss of earnings, other than its gen-eral allegation that there was ample work in the Nash-ville area. As I have rejected this defense, it needs nofurther discussion.Keel testified that he went out on strike in July 1974and picketed the plant until the strike ended. After thestrike was terminated he returned to the plant and signedup for work but was not reinstated. He then startedsearching for a job and applied at the following places:Stanford, Volunteer Steel, Rogers Manufacturing,Tenico, Massey Seeding Company, the Nashville BridgeCompany, Fruehauf Trailer Corp., and TVA. Finally, inJuly 1976, he obtained employment with Massey SeedingCompany, and continued working there until November1976, when he was offered reinstatement by Respondent.He accepted reinstatement by Respondent and since thattime has been working without incident.Under these circumstances, it is my conclusion thatRespondent has failed to establish that Keel failed to ex-ercise reasonable diligence in securing interim employ-ment.According to the contention of Respondent, JesseKeel's misconduct occurred at the WE-SAK-IT Market.This obviously is another incident at that market and notthe one discussed earlier, which occurred on August 2,1974.James Robins, a nonstriking employee, testified that, inJanuary or February 1975, when he got off from workaround 1:30 in the morning he stopped at the WE-SAK-IT Market. When he stopped, another car pulled upalongside him. Jesse Keel and another guy by the nameof Andy were in the car. As he started to get out of thecar Jesse Keel, who was on the passenger side, drew hisshotgun on him and said, "There is one of the scabs."Robins testified that Keel said, "I ought to blow yourbrains out." When Robins got out of his car Keel put theshotgun back in his car and pulled off. Robins testifiedthat Billy Sanders, Randy Carpenter, and Randy's fatherwere there at that time. Robins testified that prior to thistime he never had any words with Keel and that theywork in the same department now and they get alongfine. Robins testified that he did not report this to thepolice but he did report it to his foreman the next day.Billy Sanders, who at the time of the strike was a me-chanic in the fabrication department, testified that cur-rently he was a foreman over the fabrication department.He testified that on the night in question he was presentat the WE-SAK-IT Market. Wayne Strayn and JamesRobins were standing there talking to him, when JesseKeel and Andrew Tant pulled up in a car and they MATLOCK TRUCK BODY & TRAILER CORP.475pulled up next to Robins' car. He said that Jesse Keelsaid something to Robins and then turned around andreached over the back seat and reached to get his shot-gun. He said he put the shotgun down against the doorpanel and told Robins, "I'm going to get you." He saidthey walked over and told Jesse, "We do not want anyproblems or any trouble just put the gun up and gohome." He said Keel put the gun up and said, "I'm goingto get him," and then backed up and went on aroundbehind the store and left the market. He said Randy Car-penter was also present but he was not right there at thespot. According to Sanders, Jesse Keel was driving thecar and Andrew Tant was on the passenger's seat. It isnoted that this is just the opposite position as testified toby Robins.William Carpenter, father of Randy Carpenter, a non-striking employee, testified that he accompanied his sonRandy, and William Strayn, to the WE-SAK-IT Marketwhere they encountered Jesse Keel. He testified that itwas about 1:20 a.m. and he saw Keel and another guynamed Andy sitting in a car with a shotgun betweenthem with the barrel sticking up. He said they pointedthe shotgun towards James Robins and then told RandyCarpenter that he was not going to live to spend his pay-check. Mr. Carpenter told his son to go on in the build-ing and buy what he wanted and they would leave. Hesaid that Jesse Keel had the shotgun, and that Keel wasstanding on the opposite side of the car from where theywere parked. On cross-examination Mr. Carpenter testi-fied to the fact that Keel got out of the car with theshotgun in his hand and pointed it over the car hoodstraight in the air. Later in his testimony Carpenter saidthe guy with the gun was a one-eyed fellow. He wascertain that it was the one-eyed man who had the gunand he thinks Jesse Keel is the one who still works at theplant. He said the man who had the gun does not workthere now.Randy Carpenter testified to this incident and hestated that the one-eyed fellow, Andy Tant, had theshotgun. He said Tant got out of the car and leaned theshotgun across the hood and pointed it at him. JesseKeel was driving the car. He testified that he does notremember whether he saw James Robins that night ornot.Both Jesse Keel and Andrew Tant testified and theydenied any involvement in this incident.In view of the many inconsistencies the testimony ofRespondent's witnesses, such as who was driving the car,who was on the passenger's side, who had possession ofthe shotgun, whether the holder of the shotgun wasinside or outside of the car, and at whom was he point-ing the shotgun, I accept the testimony of Keel and Tantthat the incident never happened.Under these circumstances, I must conclude that Re-spondent has failed to carry its burden of proving mis-conduct on the part of Jesse Keel or Andrew Tant inthis WE-SAK-IT incident. Therefore Respondent'sdenial of reinstatement to these striking employees forthis incident was unlawful.Accordingly, I conclude that Jesse Keel is entitled tonet backpay in the amount of $2,534.16. Charles L. KellyKelly's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. Kelly's gross backpay, less admitted interimearnings, gives him a net backpay of $256.In its answer Respondent denies that Kelly is entitledto any backpay for any period between April 14, 1975,and October 6, 1976, because he did not make an uncon-ditional offer to return to work following the end of thestrike on April 7, 1975. As I have concluded that theUnion made an unconditional offer to return to work forall the striking employees on April 7, 1975, I reject thisdefense of Respondent's.Therefore I conclude that Charles Kelly is entitled tonet backpay in the amount of $256 as set forth in thebackpay specification.17. Gene KingNo backpay is claimed for King during the second,third, and fourth quarters of 1975, and the first quarter of1976. Backpay is claimed for the second and third quar-ters of 1976, in the amount of $1,597. However, therecord reflects that King, who went on strike on July 8,1975, shortly after the strike started, abandoned his em-ployment at Respondent and had no desire to return towork at Matlock. Under these circumstances it is myconclusion that King is not entitled to any backpay.18. William W. MayesHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay, less the amounts of admitted in-terim earnings, as set forth in the amended backpayspecification, gives him a net backpay of $567.In its answer Respondent denies that Mayes is entitledto any backpay for any period from April 14, 1975,through October 6, 1976, because he did not uncondi-tionally apply to return to work following the end of thestrike on April 7, 1975. As I have concluded that theUnion made an unconditional offer to return to work forall striking employees on April 7, 1975, Respondent's de-fense in this regard is not accepted. Therefore I concludethat William W. Mayes is entitled to backpay in theamount of $567 as set forth in the amended backpayspecification.19. James H. McClanahanHis backpay period begins on April 14, 1975, and endson November 15, 1976, the date he was offered reinstate-ment. His gross backpay and expenses, less the amountsof admitted interim earnings, give him a net backpay of$2,234.In its answer Respondent contends that McClanahanforfeited any right to reinstatement or backpay in anyamount for the period between April 14, 1975, and No-vember 15, 1976, because he drove a blue Volkswagenautomobile in pursuit of two nonstriking employees asthey left the plant at the end of the work shift, and shotat the occupants of this vehicle with a slingshot. Addi-tionally, McClanahan shot a marble at another nonstrik-ing employee, hitting him on the foot. Additionally, Re- 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent contends that McClanahan is not entitled to re-imbursement for equipment expenses in the amount of$100 as set forth in the backpay specification.McClanahan testified that he went on strike and pick-eted the plant until the strike terminated. Approximately3 weeks after the strike started he obtained employmentwith Fruehauf Corporation and has worked there con-tinuously. He was denied reinstatement allegedly forstrike misconduct. McClanahan testified that when heobtained his job at Fruehauf he spent $100 on tools and atoolbox because he was required to have his own tools.In support of Respondent's allegations of strike mis-conduct, President Roy Matlock testified that during thestrike he saw McClanahan with a slingshot shooting mar-bles over towards Respondent's property. He said he ob-served McClanahan with a rifle, following their custom-ers and nonstriking employees, and at one point he fol-lowed Matlock. He said that "McClanahan would followalong behind you like he was going to chase you andwould try to run you off the road." And for these rea-sons McClanahan was not reinstated. On cross-examina-tion Matlock admitted that he drove a large Cadillac andthat McClanahan had a Volkswagen. When asked ifMcClanahan was trying to run people off the road witha little Volkswagen, Matlock responded, "I do not know,it seems like you can be out on the highway doing a 140mph and a little Volkswagen will go by you for somereason or the other." He said that in his experiencepeople go wild when they get in a Volkswagen. Whenasked if he exaggerates, Matlock admitted that he wasexaggerating when he said that Volkswagens go 140miles per hour. Matlock also said that he did not think aVolkswagen could run him off the road unless he decid-ed to let it do so. When questioned about the rifle thatMcClanahan was supposed to have in his possession,Matlock said he had it lying in the back seat and that hetook it out over across the street in the gateway parkinglot. Matlock admitted that he was 150 feet away and thatit could have been a toy rifle. He admitted that he didnot see McClanahan shoot the rifle. He also said that hedid not see McClanahan throw any rocks and did not seehim threaten anybody. Although Matlock was insistentthat he saw McClanahan shoot a slingshot on his proper-ty and that he shot out a window, he testified that he didnot have McClanahan arrested. For the most part Mat-lock's testimony was conclusionary and obviously exag-gerated. In fact he admitted that he exaggerated aboutthe speed of the Volkswagen.The record reflects that McClanahan was involved ina fight with a nonstriker named Randy Carpenter.McClanahan was walking picket when Carpenter hit himin the back with a two-by-four board. And, according toMcClanahan, after he fell Carpenter stomped him on theface. Carpenter admitted to striking McClanahan with atwo-by-four board but denied having stomped him. AsCarpenter was obviously the aggressor in this matter andas McClanahan did nothing, this cannot be a basis fordenial of reinstatement.Bob Burton, the plant superintendent, testified that inDecember 1974 he saw McClanahan pointing a gun atthe guard shack where he was standing. McClanahanwas 50 to 75 feet away. On cross-examination Burtonstated that McClanahan did not threaten him with therifle or gun but was sitting down with the gun in his lapand just holding it. McClanahan, although he owned sev-eral guns, denied ever having one at the picket lineexcept one time he found a toy gun in the vicinity of thepicket line and he picked it up and played with it. It isquite obvious that Burton was not threatened byMcClanahan's gun since he did not report it to the policeand try to have McClanahan arrested. Therefore, this isanother trivial incident insufficient to warrant denial ofreinstatement. Burton also testified that he had witnessedMcClanahan spitting on company trucks. This also is aninsufficient basis for denying reinstatement. See H. N.Thayer Company, 99 NLRB 1122, 1210-11 (1952).James Dudley, a nonstriking employee, testified thatMcClanahan hit his foot with a marble. He stated thatone evening as he was standing in front of the suspensiondepartment a marble hit his foot. He looked across thestreet and saw McClanahan standing 50 to 60 feet away.He admitted that there was very little visibility thatevening, that the lights in the Matlock building wereturned off, and he did not see McClanahan prior to themarble hitting his foot. He stated he did not see McClan-ahan with a slingshot. It is my conclusion that this evi-dence does not sustain the allegation that McClanahanwas the one who shot Dudley's foot with a marble.Therefore this cannot be a basis for denying reinstate-ment to a striking employee.Thus, the only remaining basis for denying McClana-han reinstatement is the testimony of Matlock that heshot out a window with a slingshot. McClanahan deniedthat he did any of the conduct alleged. Matlock's generaltestimony was conclusionary and he admitted that in partwas an exaggeration. As I accept the testimony ofMcClanahan over that of Matlock'4it is my conclusionthat McClanahan did not have a slingshot and he did notshoot out the windows in the company premises. There-fore it is my conclusion that there is no testimony in therecord showing that McClanahan was guilty of strikemisconduct which would justify Respondent's refusal toreinstate him.McClanahan testified that he made no attempt toreturn to Respondent's premises to obtain his toolbox,but that he just purchased the additional tools needed atFruehauf. Under these circumstances I conclude thatMcClanahan is not entitled to the $100 expenses for thepurchases of the tools and toolbox as alleged in the back-pay specification. While I recognize that had Respondentnot engaged in the discrimination, McClanahan wouldnot have to purchase any tools, however, there is no evi-dence in this record to reflect that McClanahan did notalready have these tools in his toolbox on Respondent'spremises, tools which were readily available and hecould obtain without any problem. Therefore, I shallreduce his backpay by $100, and conclude that McClana-han is entitled to backpay in the amount of $2,134.14 It appeared to me that Roy Matlock was so emotionally involved inthe proceeding that all his testimony was exaggerated and not believable. MATLOCK TRUCK BODY & TRAILER CORP.47720. Earl R. McClendonMcClendon's backpay period begins on April 14, 1975,and ends on October 6, 1976, the date he was offered re-instatement. His gross backpay and expenses, less ad-mitted interim earnings, leave him a net backpay in theamount of $608.In its answer Respondent contends that Earl R.McClendon is not entitled to any backpay in any amountfor any period between August 14, 1975, and October 6,1976, because he did not unconditionally apply to returnto work following the end of the strike on April 7, 1975.As I have concluded that the Union on April 7, 1975,made a unconditional offer to return all striking employ-ees to work I shall reject Respondent's defense in thisregard. Additionally, Respondent alleges that Earl R.McClendon failed to use reasonable diligence in seekinginterim employment near his home and, during the firstand second quarters of 1976, incurred a willful loss ofearnings which denies his entitlement to backpay for theperiod in question.McClendon did not testify and Respondent offered noproof whatsoever to show that McClendon failed to usereasonable diligence in seeking interim employment orthat he incurred a willful loss of earnings during thebackpay period.Therefore it is my conclusion that McClendon is enti-tled to backpay in the amount of $608 as set forth in thebackpay specification.21. Daniel M. McMillianHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. McMillian's gross backpay, less admitted interimearnings, leaves him a net backpay of $343.In its answer Respondent contends that McMillian for-feited any right to reinstatement or backpay in anyamount for any period from April 14, 1975, to October6, 1976, because on or about August 2, 1974, togetherwith a number of other striking employees, he blockedthe automobile of two nonstrikers after the nonstrikingemployees had left work, and that he threatened a non-striking employee with bodily harm. The record reflectsthat Daniel McMillian was identified as one of the groupinvolved in the WE-SAK-IT Market on or about thenight of August 2, 1974. Although he was not identifiedas armed with any weapon he was part of the group. AsI have concluded that this incident was an insufficientbasis to deny an employee reinstatement or backpay, Iconclude that McMillian is entitled to backpay in theamount of $343 as set forth in the backpay specification.22. Dwight MedleyMedley's backpay period begins on April 14, 1975, andends on November 15, 1976, the date he was offered re-instatement. His gross backpay, less admitted interimearnings, leaves him a net backpay in the amount of$2,152.In its answer Respondent contends that DwightMedley terminated his employment with the Company inAugust 1974 and joined the pickets outside the Compa-ny's plant. In August 1974, Medley, while picketing theplant, threw rocks at the Company's sign, located oncompany premises, rocks which struck the sign and alsostruck automobiles of company officials and nonstrikingemployees parked on company premises in the companyparking lot. Because of this misconduct Dwight Medleyforfeited any rights to reinstatement or backpay in anyamount for any period from April 14, 1975, to November15, 1976. Respondent also alleged that, during the secondquarter of 1975, Medley failed to exercise reasonable dili-gence in maintaining his job at Harsco Corporation,Camp Hill, Pennsylvania, and that he was discharged forexcessive absenteeism. Accordingly Respondent allegesthat Dwight Medley incurred a willful loss of earnings.Medley testified that he went on strike on July 8, 1974,and began picketing the plant with the other striking em-ployees. In January or February 1975, he obtained em-ployment with IKG, Division of Harsco Corporation,making $3.25 an hour. His rate at Matlock was $3.94.According to Respondent's Exhibit 8 he returned to theplant on April 8, 1975, and requested reinstatement. Hetalked with Gene Stone who informed him that he wason a list of people that the Company was not going totake back.15In June 1975 he terminated his employmentwith IKG making $4.10 an hour and accepted employ-ment with Graham Structures in Ashland City as awelder making $3.56. He testified that he terminated hisemployment with IKG because he was working on thenight shift from 11:30 p.m. to 7 a.m. and he was going tosleep driving home. As indicated one of Respondent'sdefenses is that Medley's voluntary termination of hisemployment with IKG and his taking a lower paying jobamounted to a willful loss of earnings. The Board hasheld that in backpay cases the willful loss of earnings isnot proved where the employee had reasons to terminatehis interim employment and where there is no showingof prior proclivity for termination and where employeeshave found other jobs. United Aircraft Corporation, 204NLRB 1068 (1973). Respondent produced no evidenceto prove actual misconduct on the part of Medley al-though it contended that Medley was guilty of strikemisconduct by throwing rocks at company signs andtrucks, thereby disqualifying himself for reinstatement.Medley denied that he engaged in any misconduct orthat he threw any rocks at company property as allegedby Respondent.Under these circumstances, it is my conclusion thatRespondent has failed to establish that Medley was in-volved in strike misconduct which would cause him toforfeit his reinstatement rights and backpay, and thatthere was no showing that he incurred a willful loss ofearnings as alleged by Respondent.Therefore it is my conclusion that Medley is entitledto net backpay in the amount of $2,152 as set forth in thebackpay specification.23. Orville C. Meeks IIIHis backpay period begins on April 14, 1975, and endson November 15, 1976, the date he was offered reinstate-ment. His gross backpay and expenses, less admitted in-terim earnings, leave him a net backpay of $558.'s His name appeared on List B 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer Respondent contends that Meeks forfeit-ed any right to reinstatement or backpay in any amountfor any period from April 14, 1975, to November 15,1976, because Meeks was guilty of numerous acts of mis-conduct during the period of the strike. On July 24,1974, he called a supervisor a filthy name; on July 31,1974, he spat at his supervisor in the supervisor's auto-mobile as the supervisor was passing through the gate atRespondent's plant. On August 3, 1974, Meeks togetherwith a number of other striking employees threatenednonstriking employees of Respondent after they hadgotten off from work. Respondent also alleges thatduring the period from May 8, 1975, through November8, 1976, Meeks was absent 47 days from his interim em-ployer, and thereby failed to use reasonable diligence inmaintaining suitable interim employment, and according-ly is guilty of a willful loss of earnings.Meeks, an employee in the service department prior tothe strike and not a member of the certified unit, was asympathy striker. Shortly after the strike started he ob-tained employment at Fruehauf Corporation. When thestrike was terminated he went to the Company and madea request for reinstatement on April 8, 1975. He was re-fused reinstatement on the basis that he was guilty ofstrike misconduct, because of his involvement in theWE-SAK-IT Market incident on August 2, 1974. Inas-much as I have concluded that this incident was an insuf-ficient basis for Respondent to deny reinstatement to anyof the striking employees involved, I shall reject Respon-dent's defense in this regard.Additionally, Meeks was alleged to have spat on hissupervisor's car, used profane language towards the plantsuperintendent, Bob Burton, and threatened to stompBurton. Meeks admitted that his language was profane,abusive, and that both strikers and nonstrikers used pro-fane language in addressing each other. The Board hasconsistently held that such conduct, although not con-doned, is insufficient to bar reinstatement. It is equallywell settled that spitting at a foreman in a car is insuffi-cient misconduct to deny an employee reinstatement, es-pecially in a case of an unfair labor practice strike. SeeH. N. Thayer Company, supra at 1210-11. The Board hasalso held that threats not accompanied by violent actionsare insufficient to deny reinstatement. See Federal Pre-scription Services, Inc., 203 NLRB 975 (1973). Thereforeit is my conclusion that Respondent had an insufficientbasis for denying Meeks reinstatement based on miscon-duct.In the backpay specification Meeks' backpay was re-duced due to high absenteeism in the first quarter of1976. There was no evidence offered by Respondent toestablish that Meeks was otherwise absent from his inter-im employer and thereby failed to use reasonable dili-gence in maintaining suitable interim employment. It ismy conclusion that he was not guilty of a willful loss ofearnings. Therefore I conclude that Meeks is entitled tonet backpay in the amount of $558 as set forth in thebackpay specification. "6'6 Meeks testified that he incurred additional travels at Fruehauf as setforth in the backpay specification.24. David L. MillerMiller's backpay period begins on April 14, 1975, andends on November 15, 1976, the date he was offered re-instatement. His gross backpay and expenses as set forthin the backpay specification leave him a net backpay of$1,256.In its answer Respondent denied that Miller was enti-tled to reinstatement or backpay in any amount for anyperiod from April 14, 1975, through November 15, 1976,because, in July or August 1974, he struck the side of anonstriking employee's automobile w'ith a picket sign asthe nonstriking employee was passing through the gateof Respondent's plant. Additionally, Respondent allegesthat Miller failed to use reasonable diligence in findinginterim employment in the Nashville, Tennessee, areaduring the period April 14, 1975, through November 15,1976, and incurred a willful loss of earnings by failing toaccept suitable job opportunities in the Nashville area,which would have eliminated any necessity of interimexpenses.David Miller testified that he went on strike on July 8,1974, and picketed the plant every night until the strikeended. His strike shifts were from 8 p.m. until midnight,and from midnight until 4 a.m. After the strike was ter-minated Miller made a personal application for reinstate-ment on April 8, 1975. He was denied reinstatement be-cause of the alleged strike misconduct.Robert McCarter, a supervisor of Respondent, testifiedthat I day during the strike at approximately 4 p.m. hesaw David Miller strike Doug Mosley's automobile witha picket sign as Mosley was leaving the employee's park-ing lot.Mosley testified that he worked the first shift at theplant and he normally finished around 4 p.m. He testifiedthat at the time of the strike he did not know DavidMiller; however, he knows him now. When questionedabout the incident in which his car was scratched inAugust 1975, Mosley testified that he can remembersomething about it, but he cannot remember the details.After refreshing his recollection from an affidavit, he tes-tified that in August 1974 when he was leaving the plantthere were two pickets, one by the name of JamesBarker, and another fellow. He testified that accordingto his affidavit the other picket was a fellow by the nameof David Miller. Mosley testified that as he rememberedhe signed the statement saying that he and Barker had afew words and, "I heard something scrape or tap mycar." He said at that time David Miller was the onestanding on that side of his car, that when he got homehe looked at his car and it had a scratch on it. Mosleytestified that he did not see Miller do anything to his car.As a matter of fact, Mosley testified that he did not re-member Miller being at the incident. It was only becauseMiller was placed at the picket line according to his affi-davit that he so testified. Miller denied being at thepicket line, denied this incident, and testified that he wasnever at the picket line except the hours 8 p.m. to mid-night, and from midnight to 4 a.m.As I find McCarter to be an unreliable witness, whowas obviously biased in favor of his employer, Matlock,I do not credit his testimony in this regard. Moreover,Mosley, the victim whose car was scratched testified that MATLOCK TRUCK BODY & TRAILER CORP.479he was not certain that Miller was present and that inany event he did not see Miller do anything to his car.Under these circumstances it is my conclusion that Re-spondent has failed to establish that David Miller wasguilty of picket line misconduct sufficient to warrant hisdenial of reinstatement.Although Respondent's answer alleges that Millerfailed to use reasonable diligence in finding interim em-ployment in the Nashville, Tennessee, area, and therebyincurred a willful loss of earnings, this record reflectsthat Miller not only sought employment but he foundemployment and was employed until he was offered rein-statement by Matlock on November 15, 1976. Miller wasemployed as a manhole builder by the CFW Construc-tion Company, Inc., of Fayetteville, Tennessee, duringthe entire period. During a portion of this time his em-ployer transferred him to Louisiana for about 9 to 10months. If an employee is transferred out of the city thiscannot give a respondent in a backpay proceeding an op-portunity to argue that the employee did not use dili-gence in finding interim employment in the area. Itwould be ridiculous to conclude that Miller would haveto quit his job in order to maintain employment in thearea. Therefore, it is my conclusion that Respondent hasfailed to show that Miller did not use reasonable dili-gence in finding interim employment.In its brief the General Counsel states that the backpayspecification was amended in regards to Miller to allegeadditional expenses of $7.50 for each day that Millerworked in New Orleans. I find no such amendment.There was an amendment in Appendix C-31, footnote 6,to strike out boarding house and substitute roominghouse, but there was no amendment that I can find thatcovers the $7.50 for each day that he worked in NewOrleans. In any event, as this $7.50 a day was for meals,it is my conclusion that Miller is not entitled to this be-cause he would have had to spend the same amount hadhe been in Tennessee working for the same employer.Therefore it is my conclusion that David Miller is enti-tled to net backpay in the amount of $1,256 as set forthin the backpay specification. 725. William J. NewmanNewman's backpay period begins on April 14, 1975,and ends on November 15, 1976, the date he was offeredreinstatement. Newman's gross backpay less admitted in-terim earnings gives him a net backpay of $4,678.In its answer Respondent states that Newman forfeitedany right to reinstatment or backpay in any amount forany period of time from April 14, 1975, through Novem-ber 15, 1976, because as a picket he scattered roofingnails in the driveway of Respondent's plant as a part ofthe Union's effort to prevent company officials and non-striking employees from entering and leaving the prem-ises. Newman denied scattering roofing nails in thedriveway and Respondent offered no evidence whatso-ever to support this contention. Therefore it is my con-clusion that Respondent has failed in its burden to estab-1" Miller testified that he incurred additional travel and living expensesas set forth in the backpay specificationlish that Newman was guilty of misconduct sufficient towarrant his denial of reinstatement.Additionally, Respondent alleges in its answer thatduring the second, third, and fourth quarters of 1975,and the first quarter of 1976, Newman failed to exercisereasonable diligence in obtaining interim employment inthe Nashville area, and that he failed to report certain in-terim earnings from employment at Nashville MobileHome Park, where he was employed as a contract labor-er and paid in cash. For these reasons Respondent allegesthat Newman incurred a willful loss of earnings disquali-fying him from backpay for the period in question.Newman, a welder prior to the strike, testified that hewent on strike and picketed the plant until the strike wasterminated. After the strike ended he went to the plantand made a personal request for reinstatement on April8, 1975. He talked with Personnel Manager Dick Tucker,who told him that he did not have any record on himand that his name was not on the list to be called back.There was no mention at that time about any involve-ment in strike misconduct.Newman credibly testified that he made a diligentsearch for interim employment. He testified that he wentto the following places in and around Nashville, Tennes-see: Baltz Brothers Packing Company, Nashville BridgeCompany, Cummings Sign Company, Steiner-Liff Indus-tries, Rogers Manufacturing Company, United ParcelService, a carwash station, Dorsey Trailers, Curtis Ser-vice Station, Mid-South Bolt and Screw Company, Tri-angle Truck Terminals, and Shoney's Commissary. Addi-tionally, he testified credibly that he inquired of employ-ment through the Union, but found nothing. Also he tes-tified credibly that he would go to the Teamsters UnionHall once or twice a week to see about getting employ-ment there, as he knew some people because he was aformer teamster. The Respondent argues that as therewere many other employers in the Nashville area thatNewman did not contact to seek employment, and if hehad he certainly would have been employed. This is anassumption on Respondent's part and has no foundationin fact. Respondent offered no evidence whatsoever toestablish the fact that had Newman applied at these var-ious employers he would have been offered a job. Onthis assumption I cannot conclude that Newman failed touse due diligence in seeking interim employment. On theother hand, the evidence establishes that he did use duediligence in seeking interim employment and I so find.As his testimony regarding his search for interim em-ployment was not contradicted, his lack of success in ob-taining employment does not impeach his testimony orrelieve Respondent of the burden of proving facts tomitigate its liability. See Valley Mold Company. Inc., 215NLRB 211 (1974). Therefore it is my conclusion thatNewman is entitled to net backpay in the amount of$4,678 as set forth in the backpay specification.26. George D. OsborneHis backpay period begins on April 14, 1975, and endson November 15, 1976, the date he was offered reinstate-ment. His gross backpay and expenses, less admitted in-terim earnings, leave him a net backpay of $3,541 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer the Respondent states that Osborne for-feited any right to reinstatement and backpay in anyamount for the period April 14, 1975, through November15, 1976, because as a picket he scattered roofing nails inthe driveway of the Respondent's plant in an effort toprevent company officials and nonstriking employeesfrom gaining access to plant premises. Additionally, theRespondent alleges that employment opportunities wereplentiful in the Nashville area during the entire periodfrom April 14, 1975, through October 15, 1976, and thatduring the second or third quarters of 1975, and the firstand second quarters of 1976, Osborne failed to use rea-sonable diligence in seeking interim employment andtherefore incurred a willful loss of employment.Osborne testified that he went out on strike and afterthe strike was terminated he went to the plant and madea request for reinstatement on April 8, 1975. He wasdenied reinstatement for having engaged in strike mis-conduct.Rodney Ford, a supervisor of Respondent, testifiedthat I night shortly after the strike started he saw Os-borne standing across the street from the entrance to theplant office in the gateway parking lot with three or fourother strikers. He testified that although it was night theplace was lighted and the only employee that he recog-nized was Osborne. He has testified that he saw Osbornethrowing roofing nails overhand like a baseball acrossthe street towards the plant. He testified that he wasstanding inside the gate and that he picked up the nailsthat were in the driveway. Robert McCarter also testi-fied that he had also seen Osborne throwing roofing nailson one occasion. As I have discredited McCarter inother regards, I give no credence to his testimony on thispoint. Osborne denied ever having thrown any nailsaround the plant premises. Ford further testified that Iday during the strike he saw Osborne following him in acar when he, Ford, was leaving the plant.I carefully observed both Ford and Osborne as theywere testifying. The record reflects that Ford was ap-proximately 53 feet from where Osborne was allegedlyscattering nails. Ford testified that he recognized onlyOsborne. I find it hard to believe that at this distance,and at night, that Ford could have recognized any em-ployee. As indicated, I observed both witnesses and it ismy conclusion that Osborne testified straightforward andthat his testimony had a ring of truth whereas that ofFord did not. Ford, who at the time of this incident wasa demoted foreman, has since been placed back in thecategory of a foreman. Thus, I accept the testimony ofOsborne over that of Ford and conclude that Osbornewas not guilty of scattering nails on the company prem-ises.In any event, although the Board has held that thescattering of nails in the entrance of the employer's plantis misconduct sufficient to sustain denial of reinstatementto a striker, it has also held that, where the nails wereremoved and thus no damage caused by them, the em-ployer's unfair labor practices outweighed this type ofconduct. Thus, in weighing Respondent's unfair laborpractices against the roofing nails which were allegedlythrown, in the absence of any evidence, the scales shouldbe tilted in favor of the striker. See Coronet Casuals, Inc.,207 NLRB 304 (1973). Additionally, the mere followingof a nonstriker's vehicle with no attempt to run the non-striker off the road is not misconduct which would justi-fy an employer's denial of reinstatement.Therefore it is my conclusion that Respondent hasfailed to carry its burden of proving that Osborne wasengaged in picket line misconduct sufficient to deny himreinstatement.Respondent also contends that Osborne did not usereasonable diligence in seeking interim employment andtherefore he should be denied any backpay. The backpayspecification reflects and Osborne testified that he wasunemployed during the first quarter of 1976 due to hishaving been laid off at this former position. Osborne tes-tified that when he was laid off in December, 1975, hewent to Murfreesboro, Tennessee, and put in an applica-tion at Yellow Freight. He also went to the unemploy-ment office there. He also went to Samsonite where theymake bread sacks. Although Osborne did not apply foremployment at various places in Nashville, Tennessee,this is no indication that he did not use due diligence inseeking interim employment. Under these circumstances,it is my conclusion that Osborne used due diligence inseeking interim employment and that Respondent hasfailed to establish its burden of mitigating liability in thisregard.The backpay specification contains certain travel ex-penses incurred by Osborne in travel to work in Colum-bia, Tennessee, and Tullahoma, Tennessee, duringAugust, September, October, November, and December,1975, as well as April and May 1976. Osborne crediblytestified that he incurred these expenses and Respondentoffered no evidence to contradict these figures. There-fore it is my conclusion that these interim expenses arechargeable to Respondent.Therefore it is my conclusion that Osborne is entitledto backpay in the amount of $3,541 as set forth in thebackpay specification.27. Clifton L. OvertonHis backpay period begins on April 14, 1975, and endson April 5, 1976, the date he was offered reinstatement.Overton's gross backpay, less admitted interim earnings,gives him a net backpay of $214.In its answer Respondent denies that Overton is enti-tled to any backpay or reinstatement because he termi-nated his employment on July 31, 1974, and thereforewas not a striker entitled to reinstatement on April 14,1975.There is nothing in this record to support Respon-dent's contention that Clifton L. Overton terminated hisemployment with Respondent on July 31, 1974. Thisrecord clearly reflects and Respondent's own Exhibit 6indicates that Clifton L. Overton applied for reinstate-ment on April 8, 1975, indicating his desire to return towork but at that time he did not have sufficient seniorityaccording to the Company's record and therefore he wasbeing considered as laid off. The backpay specificationrecognized that Overton would have been placed on apreferential hiring list from April 14, 1975, until hewould have been recalled on February 1976. According-ly no backpay is claimed for that period. However, as MATLOCK TRUCK BODY & TRAILER CORP.481Respondent failed to recall Overton until April 5, 1976,backpay is claimed for that period.Therefore it is my conclusion that Overton is entitledto backpay in the amount of $214 as set forth in thebackpay specification.28. John Dempsey PerryPerry's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. Perry's gross backpay and expenses less ad-mitted interim earnings leave him a net backpay of$10,563.Respondent alleges Perry forfeited reinstatement orbackpay for the period April 14, 1975, through October6, 1976, because on July 15, 1974, Perry subjected acompany official to verbal abuse and assaulted him bydriving a motorcycle at him with the purpose of attempt-ing to strike the company official with the motorcycle ashe was attempting to unlock a truck. Additionally, Re-spondent contends that Perry failed to exercise reason-able diligence in obtaining interim employment for theperiod from April 14, 1975, to October 6, 1976, althoughemployment opportunities were plentiful in the Nash-ville, Tennessee, area. Therefore Perry is guilty of a will-ful loss of earnings for the backpay period. Also, Re-spondent denies that Perry is entitled to any interim ex-penses as set forth in the backpay specification.Perry testified that he went on strike in July 1974 andpicketed fulltime. On April 8, 1975, the day after theUnion made the unconditional offer to return to work onbehalf of all the striking employees, Perry went to theplant to sign up for work. After he signed up the Com-pany told him that they would get in touch with him.Perry's name appeared on Respondent's Exhibit 6, theApril 11, 1975, letter, List B, which sets forth those em-ployees who would not be returned to work because ofmisconduct. Perry started searching for work after hedid not hear from Respondent. Perry searched for workat Nashville Bridge Company, where he was told he wasnot qualified as a welder; Texas Boot and Lux Time,both in Lebanon, Tennessee; Fruehauf Company, abouttwo or three times; Service Merchandise; Steiner-Liff;Waco; United Parcel Service; Dorsey Trailers; AladdinIndustries; Davis Cabinet Company; the Hartsville Nu-clear Plant; and Pep Industries, where he was told theywere hiring mostly women. Additionally he applied withthe following companies: Peterbilt, where he was toldthat they already had 2,000 to 3,000 applications; KrogerWarehouse; Northern Telecom; Trailer Service andRental; Ford Glass Plant; Allvan Corporation; andAVCO. Perry obtained work with the Firestone Plant inLaVergne, Tennessee, and Downey Finishing Corpora-tion during the backpay period. As indicated, Respon-dent contends that Perry is guilty of a willful loss ofearnings thereby disentitling him from any backpay. Ad-mittedly, his interim earnings during the backpay periodwere low but the inference of willful loss of earnings isnot warranted. His testimony regarding his extensivesearch for interim employment was not contradicted.Perry testified credibly about his efforts to secure interimemployment and his lack of success in obtaining employ-ment does not impeach his testimony nor relieve Respon-dent of its burden of proving facts to mitigate liability.Valley Mold Company. Inc., 215 NLRB 211. Respondentdid not present any evidence showing Perry was offereda job and rejected it. Therefore I conclude that Respon-dent has not carried its burden of proving facts to estab-lish willful loss of earnings on the part of Perry to negateor mitigate its liability.George Parrish, executive vice president of Matlock,testified that shortly after the strike started he was look-ing out on Visco Drive, the street in front of the plant,from the lobby of the main building on the ground floorand he saw Johnny Perry riding on a motorcycle travel-ing west down the street. He states that a customer ofRespondent was walking across the street towards theMatlock office when Perry attempted to run into himwith his motorcycle. Parrish testified that Perry was sub-sequently stopped by the police about 500 or 600 yardsdown the street and was driven away in the police car.On cross-examination Parrish admitted that the only timehe saw Perry was when Perry was riding on the motor-cycle at 20 to 30 miles an hour and he was 130 to 140feet away. Although Parrish testified that he saw Perry'sface from the side, he did not remember whether or notthere was a faceplate on the helmet. Roy Matlock alsotestified to this incident. He stated that he was lookingout on Visco Drive from the conference room on thesecond floor of the plant when he saw Perry swerve hismotorcycle and attempt to run over a customer who wasgetting out of a tractor parked across the street from theplant. Matlock testified that he knew this was JohnnyPerry who was on the motorcycle; however, he did notremember whether or not Perry was wearing a crashhelmet. Perry denied any involvement in this incident.Tommy Brown, also a striking employee, testified that inJune 9, 1974, shortly after the strike started he wasriding his motorcyle, with his helmet on, down ViscoDrive when he leaned on the motorcycle too hard, caus-ing it to swerve, and he was stopped by a policemanwho cited him for reckless driving. According to Brownthis citation was later taken care of by someone from theUnion.In its answer Respondent alleged that Perry assaulteda company official by driving a motorcycle at the com-pany official with the purpose of attempting to strike thecompany official with the motorcycle as the companyofficial was attempting to unlock a truck. There is notestimony at all in the record regarding this incident asset forth in the answer. Therefore I shall strike this alle-gation as a defense.In view of the testimony of Tommy Brown, who testi-fied that it was he who was riding the motorcycle onthat particular day and that it was he who was given aticket by a policeman, it is my conclusion that Respon-dent's witnesses, Parrish and Matlock, are mistaken intheir identification of John Perry, or that the story wasdeliberately concocted by Parrish and Matlock in an at-tempt to come somewhat close to the allegations as setforth in the answer. In any event I have creditedTommy Brown and John Perry over that of Parrish andMatlock and it is my conclusion that Respondent hasfailed in its burden of establishing that John D. Perry 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas guilty of misconduct causing him to forfeit his rightof reinstatement and entitlement to backpay.Therefore it is my conclusion that John DempseyPerry is entitled to net backpay in the amount of $10,563as set forth in the backpay specification.29. Vincent Earl PettyPetty's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. Petty's gross backpay and expenses, less ad-mitted interim earnings, leave Petty a net backpay in theamount of $105.In its answer Respondent states that Vincent EarlPetty forfeited any rights to reinstatement or any back-pay in any amount for the period April 14, 1975, throughOctober 6, 1976, because on or about August 7, 1974,Petty cursed Respondent's plant superintendent andcalled him vile and filthy names. Additionally, Respon-dent contends that, during the second quarter of 1976,Vincent Earl Petty was guilty of excessive absenteeismat his interim employer which reduced his interim earn-ings accordingly, thereby incurring a willful loss of earn-ings during the second quarter of 1976 which disqualifiedhim for backpay. Also, Respondent denies Petty's interimexpenses as set forth in the backpay specification.Petty worked in the service department, not coveredby the certification, and on July 8, 1974, he joined thestrike as a sympathy striker. He walked the picket lineevery day throughout the entire strike. After the strikewas terminated on April 7, 1975, he went with the groupof strikers and the union representatives to the plant andoffered to return to work. Petty was denied reinstate-ment because of the alleged misconduct. In August 1975Petty obtained employment with Dixie Wire Company,and he was working there at the time of the hearing.The backpay specification seeks a total net backpay forPetty in the amount of $105. This was during the secondquarter in 1976. Included in this amount are travel ex-penses, as well as additional hospitalization and insurancepremium expenses. Petty testified that he incurred theseadditional travel expenses and increased hospitalizationand insurance premiums as set forth in the backpayspecification. As Respondent offered no evidence torefute Petty's testimony it is my conclusion that such ex-penses are legitimate items includable in any backpayaward.Respondent alleged in its answer that Petty was guiltyof excessive absenteeism at his interim employer andtherefore incurred a willful loss of earnings during thesecond quarter of 1976. Respondent produced no proofor testimony to support this contention and I thereforereject it as a defense to the backpay award.Robert Burton, the plant superintendent, testified thaton one or two occasions Petty used profanity directedtoward Burton when Burton was in the office parkinglot. James Rodney Ford, a supervisor, testified that hewitnessed Petty calling Burton unbecoming names oncertain occasions. Petty denied this and I credit hisdenial.Assuming that Petty did use profanity and calledBurton vile and filthy names, the Board has held that inthe context of an intense labor dispute and unfair laborpractice strike, such as here, the mere use of profanity orharsh epithet does not constitute sufficient misconduct onthe part of the striking employee of a nature justifyingdischarge. See Associated Grocers of New England, Inc.,227 NLRB 1200 (1977), and W. C. McQuaide, Inc., 220NLRB 593 (1978). Therefore, it is my conclusion thatRespondent has failed in its burden of establishing thatPetty was engaged in strike misconduct sufficient to war-rant a denial of reinstatement. Accordingly, I concludethat Vincent Earl Petty is entitled to net backpay in theamount of $105 as set forth in the backpay specification.30. George D. RamboRambo's backpay period begins on April 15, 1975, andends on October 6, 1976, the date he was offered rein-statement. Rambo's gross net backpay, less admitted in-terim earnings, leaves him a net backpay of $4,038.In its answer Respondent denies that Rambo is entitledto any backpay for any period from April 14, 1975,through October 6, 1976, because he did not apply toreturn to work following the end of the strike on April7, 1975. Additionally, Respondent alleges that during thesecond, third, and fourth quarters of 1975, and the firstand second quarter of 1976, Rambo failed to exercisereasonable diligence in attempting to gain interim em-ployment in the greater Nashville area, thereby incurringa willful loss of earnings which precludes him from eligi-bility for backpay in any amount.Rambo testified that he went on strike on July 8, 1974,and picketed actively for 3 to 4 weeks. He obtained part-time employment with Metal Craft Machine as a deliver-yman on July 31, 1974, and worked there until March 5,1975, when he was laid off. He testified that he appliedfor jobs all over the Nashville area and checked with allthe machine shops in that area and looked for jobs at thefollowing places: Dixie Wire, Skyline, E. L. Bruce Com-pany, State Stove, Mid-South Tool & Die, Allvan Cor-poration, and Davis Cabinet Company. Additionally, hechecked with the Tennessee Department of EmploymentSecurity in Madison, Tennessee, once every 2 weeks. Fi-nally, on January 10, 1976, he was hired by E. L. BruceCompany, one of the many places he went seeking work,and worked there until September 11, 1976, when he ob-tained better employment with Bennett Tool & Die.Rambo's testimony regarding his efforts to search forinterim employment was uncontradicted. It is true thatRambo was unemployed for quite an extended period oftime during which he drew unemployment and searchedfor work. Respondent seems to be arguing that, sinceRambo had no earnings for such an extended period, hecould not have been looking for work. Accepting suchan assumption on the part of Respondent would requirea shifting of the burden of proof to the General Counselto establish that the backpay claimant used reasonable ef-forts to find interim employment. In the instant case theRegional Director did find that Rambo was not makingsufficient efforts to obtain interim employment duringthe fourth quarter of 1975 and therefore tolled the back-pay due him accordingly. As to the rest of the backpayperiod Rambo testified credibly that he did seek interimemployment and this was not contradicted in any way.His lack of success in obtaining employment does not im---------- -___ MATLOCK TRUCK BODY & TRAILER CORP.483peach his testimony. It is my conclusion that as Respon-dent did not present any evidence showing Rambo wasactually offered a job and rejected it Respondent has notcarried its burden of proving facts to establish willfulloss of earnings to negate or mitigate its liability.As I have concluded that the Union made a valid offerto return all strikers to work on April 7, 1975, I rejectRespondent's defense that Rambo did not apply to returnto work following the strike. Following the offer by theUnion on April 7, 1975, Respondent never contactedRambo until October 6, 1976, when Respondent offeredRambo reinstatement. Upon receipt of the offer of rein-statement he returned to Matlock and has worked theresince that time. As Respondent did not offer reinstate-ment to Rambo until October 6, 1976, notwithstandingthe Union's valid offer to return all striking employees towork, including Rambo, on April 7, 1975, it is my con-clusion that Respondent is liable to Rambo for backpayin the amount of $4,038 as set forth in the backpay speci-fication.31. Charles G. RichHis backpay period begins on April 14, 1975, and endson August 23, 1976, the date he was offered reinstate-ment. Rich's gross backpay, less admitted interim earn-ings, leaves him a net backpay of $521.In its answer Respondent alleges that Charles G. Richis not entitled to reinstatement because he did not uncon-ditionally apply to return to work within a reasonabletime following the end of the strike on April 7, 1975, andthat he did not unconditionally apply for work until afterthe April 16, 1975, deadline set forth in Respondent'sApril 11, 1975, letter. As I have concluded that theUnion made an unconditional offer to return to work forall striking employees on April 7, 1975, I will disregardthis defense. Rich testified that from April 6 to April 8,1975, he went to Jamestown, Tennessee, to visit hismother-in-law who was seriously ill. On his return hewas informed by a fellow employee that the strike hadended and that he was to return to work. At this pointRich went to the plant the next morning and talked withDick Tucker in the personnel office who advised him hewas too late for the deadline to return to work. The im-position of the 4 p.m. Friday, April 11, 1975, deadline byRespondent on the striking employees to make individualapplications to return to work, as I have concluded,amounts to an illegal condition relieving the strikersfrom any obligation to make applications to return towork in order to perfect their right to reinstatement. TheUnion made an unconditional offer to return all strikersto work on April 7, 1975. Once that offer to return towork is made the burden shifts to the Employer to rein-state the strikers. Respondent made no effort whatsoeverto contact Rich to inform him personally of when hewas to return to work. Respondent made no effort what-soever to reinstate the strikers other than its letter to theUnion of April 11, 1975. And as I indicated earlier thiscontained an illegal condition. Therefore it is my conclu-sion that Respondent has failed in its effort to establishthat Rich is not entitled to backpay in the amount setforth in the backpay specification. Thus I conclude thatRich is entitled to backpay in the amount of $521 as setforth in the backpay specification.32. Randall D. RyeHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. Rye's gross backpay and expenses, less admittedinterim earnings, leave him a net backpay of $762.In its answer Respondent denies that Rye is entitled toany backpay in any amount for any period of time fromApril 14, 1975, through October 6, 1976, because he didnot unconditionally apply to return to work followingthe end of the strike on April 7, 1975. As I have con-cluded that the Union made an unconditional offer toreturn all striking employees to work on April 7, 1975, Idisregard this defense of Respondent.Additionally, Respondent denies the interim expensesas set forth in the backpay specification.Rye did not testify in this proceeding and, other thanthe allegation contained in the backpay specification,there is nothing to establish the interim expenses of Ryeduring the period set forth in the backpay specification.Backpay is claimed for Rye in the first quarter of 1976and in the second quarter of 1976. As no evidence wasoffered by the General Counsel to prove interim ex-penses I will deny the interim expenses for the first andsecond quarters of 1976. Therefore as the net backpayclaimed in the first quarter of 1976 was $607, I willdeduct the $159.12 claimed as additional hospital expenseand, as the net backpay claimed in the second quarter of1976 was $155, I will deduct therefrom the $159.12which leaves no backpay for that period.Therefore it is my conclusion that Rye is entitled tonet backpay in the amount of $447.88.33. Nathan E. SingerSinger's backpay period begins on April 14, 1975, andends on November 15, 1976, the date he was offered re-instatement. Singer's gross backpay and expenses, less ad-mitted interim earnings, leave him a net backpay of $575.In its answer Respondent contends that Singer dis-qualified himself for reinstatement and forfeited anyrights to backpay for any amount for the period of April14, 1975, through November 15, 1976, because on orabout July 11 and 12, 1974, Singer, while picketing Re-spondent's plant, threw rocks at Respondent's auto-mobiles and trailers moving on the Respondent's prem-ises and at Respondent's trailers parked on the plantparking lot. Additionally, Respondent contends thatSinger failed to use reasonable diligence in maintaininghis employment at Sherling Tire and Rubber Company,Nashville, Tennessee, and that he voluntarily terminatedhis employment with that interim employer and there-fore incurred a willful loss of earnings precluding his en-titlement to backpay in any amount. Also, Respondentdenies that Singer is entitled to the interim expenses asset forth in the backpay specification.Singer was not called as a witness by either the Gener-al Counsel or Respondent. As Respondent offered noevidence that Singer was guilty of misconduct as allegedin the answer, it is my conclusion that Respondent has 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to establish that Singer was engaged in strike mis-conduct sufficient to warrant Respondent's denial of re-instatement to Singer. Additionally, it is my conclusionthat Respondent has failed in its burden to establish thatSinger failed to use reasonable diligence in maintainingemployment and thereby did not incur a willful loss ofearnings precluding his entitlement to backpay.As Singer did not testify, it is my conclusion that theGeneral Counsel failed to prove the $4 interim expensesas set forth in the backpay specification for the first quar-ter of 1976. Therefore I shall subtract $4 interim ex-penses from the $17 net backpay claimed in that quarter,leaving a net backpay for that quarter of $13.Accordingly it is my conclusion that Singer is entitledto net backpay in the amount of $571.34. Malcom D. StackStack's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. Stack's gross backpay and expenses, less ad-mitted interim earnings, leave him a total net backpay of$2,631.In its answer Respondent denies that Stack is entitledto any backpay or reinstatement because he did notapply unconditionally to return to work after the end ofthe strike on April 7, 1975, within a reasonable time. Re-spondent states that Stack did not contact Respondentuntil on or about May 22, 1977, 6 weeks following theUnion's unconditional offer to return to work and signifyhis interest in returning to employment at Respondent.Additionally, Respondent alleges that Stack failed to usereasonable diligence in endeavoring to obtain interim em-ployment during the period in question and thereby in-curred a willful loss of earnings disqualifying him for anybackpay. Also, Respondent denies that Stack had the in-terim expenses as set forth in the backpay specification.Stack testified that he went on strike in July 1974 andparticipated in the strike by walking the picket line. InJanuary 1975 he obtained employment with SmothermanAAA Tree Service in Smyrna, Tennessee, where he re-sided and continued working until that company wentout of business. In the middle of March 1975, Stack start-ed working for Allvan Corporation, Smyrna, Tennessee,making about the same wage as he did at Matlock. Hewas laid off from Allvan on June 16, 1975.In April 1975 Stack testified he was notified that thestrike had ended. He called Tommy Jackson, the unionrepresentative, and asked him what he should do. Jack-son told him to return to work at Matlock. Stack testi-fied that he took leave of absence from Allvan, and wentto Matlock the next day, which was a Friday. He saidthat when he went to Matlock there were 20 or 30 em-ployees there signing up to return to work. He talked toDick Tucker, the personnel manager, in Tucker's officeand he gave Tucker his name and told him he was thereto get his job back. Tucker stated to Stack that "I don'teven have a record on you of ever working here." Stacktestified that he was not asked to fill out any forms norwas he told that he was too late to apply for reinstate-ment. He had no further contact with Matlock until Oc-tober 6, 1976, when he received a letter offering him re-instatement. Stack testified that he never contacted Mat-lock again because Tucker had told him "don't call us,we'll call you." Respondent produced no evidence torebut the testimony of Stack.It is my conclusion that Respondent's allegation in itsanswer that Stack's application for return to work wasuntimely is without merit. Stack testified that he went tothe Company personally within a few days after termina-tion of the strike to sign up for work. There were 30 to40 other striking employees there. This apparently wasaround April 8, 1975. He was not asked to sign any doc-uments nor was he told that he was too late. He wasonly told that the Company did not have any record ofhim ever having worked there. In addition, the Unionmade an unconditional offer to return to work on behalfof all the striking employees on April 7, 1975. Once thatoffer to return to work is made the burden shifts to theemployer to reinstate the strikers. This Respondent didnot do. Therefore it is my conclusion that Respondenthas failed in its burden to establish that Stack did notapply unconditionally to return to work after the end ofthe strike on April 1975 within a reasonable period oftime. Stack's testimony reflects that he did in fact make adiligent effort to obtain interim employment. In fact, asset forth in the backpay specification, it appears thatStack was in fact employed for the most part of theentire backpay period. As Respondent offers no evidenceto support its allegations that Stack failed to use reason-able diligence to search for interim employment I shallreject this defense of Respondent.Although Stack testified, he did not testify as to the in-terim expenses as claimed in the backpay specification.As Respondent specifically denied these interim expensesand there was no evidence offered to support the interimexpenses I shall deduct $3 interim expenses from thethird quarter of 1975 and $3 interim expenses from thenet backpay for the fourth quarter of 1975.Therefore it is my conclusion that Stack is entitled tonet backpay in the amount of $2,625.35. Gary A. SummeyHis backpay period begins on April 14, 1975, and endson April 6, 1976, the date he was offered reinstatement.Summey's gross backpay and expenses, less admitted in-terim earnings, leave him a net backpay in the amount of$3,719.In its answer Respondent denies that Summey is enti-tled to any backpay during the backpay period becausehe did not unconditionally apply to return to work fol-lowing the end of the strike on April 7, 1975, and that hewas employed on or about August 1, 1974, by the Met-ropolitan Government of Nashville, and remained therefor the entire period in question which explains not onlywhy Summey failed to unconditionally apply to return towork after April 7, 1975, but also disqualifies his entitle-ment for any backpay during any period of time fromApril 14, 1975, through October 6, 1976. Additionally,Respondent alleges that Summey, although acceptingemployment with the Metropolitan Government ofNashville, did not exercise reasonable diligence securingemployment commensurate with his skills as a draftsmanand thereby failed to use reasonable diligence and in-curred a willful loss of earnings. Also, Respondent denies MATLOCK TRUCK BODY & TRAILER CORP.485the interim expenses as set forth in the backpay specifica-tion.Summey, a receiving clerk at Matlock prior to thestrike, testified that he went on strike on July 8, 1974,and stayed out the entire strike. He walked picket abouttwice a week. In August 1974 he obtained employmentwith the Metropolitan Government of Nashville as adrafter in the water and sewer department to supplementhis income which was $40-a-week strike pay. He testifiedthat his salary at Metropolitan was approximately $511 amonth, substantially lower than what he was making atMatlock which was aproximately $800 a month. He testi-fied that he attended a meeting at the union hall oneSunday afternoon and signed his name on a list of strik-ers desiring to end the strike and return to work. He tes-tified he has no knowledge whether such list was everpresented to Respondent. After the strike ended he and agroup of striking employees went back to the Company,accompanied by Union Representative Tommy Jackson.This was apparently on April 7, 1975, the date of whichan unconditional offer to return to work was made bythe Union on behalf of all the striking employees.Summey testified that he did not talk to anyone at theCompany on that day. He stated that after that time hedid not receive any communication for an offer of rein-statement from the Company until October 6, 1976,when Respondent offered him reinstatement. After re-ceiving this letter he went to the Company and talkedwith Gene Stone, the personnel manager, and found thathis previous job had been abolished and that he wouldhave to be a tow motor operator if he decided to returnto work at Matlock. As he had no interest in driving atow motor he decided to decline this offer.As I have concluded that the Union made an uncondi-tional offer to return all striking employees to work onApril 7, 1975, I reject Respondent's contention thatSummey did not make an unconditional offer to returnto work. In fact, the record reflects that he did personal-ly appear at the premises of Matlock in the company ofthe business agent and other striking employees. Respon-dent argues that because Summey was fully employedduring the entire backpay period he is not entitled to anybackpay. I assume from this argument the Respondent isarguing that Summey had no desire to return to Matlockand therefore he is not entitled to any backpay. There isnothing in this record to support that conclusion. Thefact that an employee accepts interim employment doesnot mean that he does not want reinstatement. The factsin this case indicate clearly to the contrary. As soon asSummey was offered reinstatement on October 6, 1976,he made an application to Matlock and when he was in-formed that his job was no longer there then he decidednot to stay. There is nothing to indicate that he wouldnot have accepted employment from Matlock had hebeen offered reinstatement prior to this time. In fact therecord reflects had he been offered a job similar to thatwhich he had as a receiving clerk he would have accept-ed it. This is no basis for denying him backpay to whichhe is otherwise entitled. Summey's efforts to seek interimemployment to mitigate Respondent's liability certainlyshould not be held as evidence of his desire not to acceptemployment at Matlock. When the strike ended he ac-companied the union representative to the Company tounconditionally offer to return to work. It is well estab-lished that once an unconditional offer to return to workis made by an employee or union representative onbehalf of an employee the burden is on Respondent toaccomplish reinstatement. Further, Respondent cannotcondition reinstatement upon a personal request. Absentsome showing on the part of Respondent that Summeywould not have accepted employment at Matlock had hebeen offered reinstatement to his former job or equiv-alent position, it is my conclusion that he is entitled tobackpay as set forth in the backpay specification.In its answer Respondent contends that Summey failedto exercise reasonable diligence in securing employmentcommensurate with his skills as a draftsman and there-fore incurred a willful loss of earnings. The Board hasheld that a discharged employee is not obligated to seekthe same type of interim employment as that from whichhe was discharged in order to show his entitlement tobackpay. Additionally, an employee who accepts appro-priate interim employment even at a lower rate of pay isnot required to continue to search for better employ-ment. Therefore it is my conclusion that Summey did ex-ercise reasonable diligence to secure interim employmentand I shall reject Respondent's defense in this regard.Summey also testified as to the additional travel andinsurance expense as set forth in the backpay specifica-tion. These expenses are legitimate items includable inbackpay, and had Respondent reinstated Summey as itwas required to do these items would not have been in-curred by Summey. Therefore it is my conclusion thatGary A. Summey is entitled to net backpay $3,719 as setforth in the backpay specification.36. Larry Charles SummeyHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay and interim expenses, less ad-mitted interim earnings, leave him a net backpay of $838.In its answer Respondent denies that Larry Summey isentitled to any backpay for any period from April 14,1975, through October 6, 1976, because he accepted em-ployment with the Metropolitan Government of Nash-ville and was employed there at the time the strike endedon April 7, 1975, and he did not make an unconditionaloffer to return to work after April 7, 1975, when thestrike ended. As I have concluded that the Union madean unconditional offer to return to work all striking em-ployees on April 7, 1975, I reject this contention of Re-spondent. Additionally, Respondent contends thatSummey is not entitled to any backpay because he failedto exercise reasonable diligence in finding interim em-ployment comparable to that for which he was qualifiedduring the second, third, and fourth quarters of 1976,and thereby incurred a willful loss of earnings. Also, Re-spondent denies the interim expenses as set forth in thebackpay specification.Larry Summey was a helper in the fabric departmentat Matlock prior to the strike. He testified that he wenton strike on July 8, 1974, and walked picket at nightfrom 8 p.m. to 12 midnight practically every night untilthe strike was terminated. Shortly after the strike began 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe started searching for interim employment to supple-ment his benefits of $40 a week. He obtained temporaryemployment at Young Roofing Company for I weekprior to his employment at the Metropolitan Govern-ment in December 1974. He continued working for theMetropolitan Government of Nashville until the compa-ny offered him reinstatement in October 1976. He testi-fied that his pay at the Metropolitan Government wasless than what he was making at Matlock. Upon receiptof the letter offering reinstatement he went to the Com-pany on October 13 or 14, 1976, where he talked withGene Stone, the personnel manager. He accepted rein-statement from Matlock and turned in his resignation atthe Metropolitan Government and started working forMatlock the following day. He has been with Matlockcontinuously since that time.In its answer Respondent contends Summey failed toexercise reasonable diligence in search for interim em-ployment comparable to that for which he was qualifiedduring his second, third, and fourth quarters of 1976, andthereby incurred a willful loss of earnings disqualifyinghim from backpay. The record clearly reflects thatSummey was employed by the Metropolitan Govern-ment from December 1974, until October 1976, at whichtime he was offered reinstatement. The fact that he ob-tained interim employment is proof of his efforts and thefact that he worked is the proof of his desire. AsSummey accepted appropriate interim employment evenat a lower rate of pay he is not required to continue tosearch for better employment. Therefore it is my conclu-sion that Respondent has failed in its burden of proof toestablish that Summey failed to exercise reasonable dili-gence in searching for interim employment.Summey testified to the additional travel and insuranceexpenses as set forth in the backpay specification. Assuch expenses are legitimate items includable in backpay,it is my conclusion that Summey is entitled to net back-pay in the amount of $838 as set forth in the backpayspecification.37. Andrew T. TantHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. Tant's gross backpay and expenses, less admittedinterim earnings, leave him a net backpay of $5,249.In its answer Respondent denies that Tant is entitledto any backpay because he did not unconditionally applyto return to work within a reasonable time after April 7,1975, when the Union offered unconditionally to returnto work. The answer states that Tant did not contact theCompany until April 22, 1975, 2 full weeks following theend of the strike and thereby disqualified himself for im-mediate reinstatement as an unfair labor practice striker.Additionally, Respondent alleges that in the second,third, and fourth quarters of 1975, and in the first andsecond quarters of 1976, Andrew Tant did not exercisereasonable diligence in obtaining interim employment inthe Nashville area and accordingly incurred a willful lossof earnings disqualifying him from backpay in anyamount. Also, Respondent denies the interim expenses asset forth in the backpay specification.18Tant was awelder at Matlock prior to the strike and he went onstrike in 1974 and walked the picket line until the strikewas terminated. Sometime around April 7, 1975, he re-ceived a phone call from Bill Guynn, who advised himto return to work. Tant testified that the next day hewent to the plant and talked with Personnel ManagerTucker, who told Tant he had no work for him. Tantwas unemployed during the first three quarters of thebackpay period. However, in January 1976 he obtainedemployment at B. F. W. Contractors, Inc. To establishthat he used due diligence in looking for work duringthis period, he testified that he went to the followingplaces searching for employment: Avco, The NashvilleBridge Company, McCann Steel, and the Fruehauf Com-pany. Respondent offered no evidence showing that Tantdid not use due diligence to search for interim employ-ment or that Tant was offered a job and had rejected it.While Tant's interim earnings during this backpay periodwere low, the inference of willful loss of earnings is notwarranted. Tant testified credibly about his effort tosecure interim employment and this testimony was notcontradicted. His lack of success in obtaining employ-ment did not impeach his testimony nor relieve Respon-dent of its burden of proving facts to negate or mitigateits liability.Under these circumstances it is my conclusion that Re-spondent has failed to carry its burden of proof to estab-lish willful loss of earnings on the part of Tant. As Tantcredibly testified without contradiction to the additionalhospitalization insurance premiums incurred at B. F. W.Contractors as set forth in the backpay specification, it ismy conclusion that these are legitimate expenses includ-able in the backpay.Therefore I conclude that Tant is entitled to net back-pay in the amount of $5,249 as set forth in the backpayspecification.38. James Leon WalkerWalker's backpay period begins on April 14, 1975, andends on August 23, 1976, the date he was offered rein-statement. Walker's gross backpay, less admitted interimearnings, leave him a net backpay of $3,560.In its answer Respondent denies that Walker is entitledto any backpay because he did not unconditionally applyto return to work within a reasonable period of timeafter April 7, 1975, the date on which the Union notifiedthe Company that all employees were unconditionallyoffering to return to work. Walker did not contact Re-spondent concerning his desire to return to work untilApril 19, 1975, 5 days after the April 14, 1975, reportingdate and 3 days after the April 16, 1975, grace period.Additionally, Respondent alleges that Walker failed tomake reasonable effort to obtain interim employment andincurred a willful loss of earnings as there were abundantopportunities in the Nashville area.1s During the hearing there was some testimony involving Tant in theshotgun episode along with Jesse Keel at the WE-SAK-IT Market. How-ever, in its brief Respondent indicates that the Company was unaware ofhis involvement at the time the strike ended. Respondent admits thatTant was not denied reinstatement because of misconduct but simply be-cause of his April 22, 1975, return date to the plant. MATLOCK TRUCK BODY & TRAILER CORP.487Walker was a mechanic in the service departmentprior to the commencement of the strike, he was not apart of the bargaining unit. He was a sympathy striker.He participated in the strike until it was terminated. OnApril 6, 1975, Walker testified that he attended a unionmeeting and voted to end the strike. He was later noti-fied by his brother to go to the Company and sign up forwork. According to Walker, although he was not clearon the date, he went to the plant the first day the menreturned to work, and on that morning about 30 employ-ees were put back to work. He talked with Mr. Tucker,the personnel manager, who told him that he could nothelp him get his job back because his name was not onthe list to return to work. As I have found that theUnion made an unconditional offer to return all strikingemployees to work on April 7, 1975, the reinstatementwas up to Respondent. Respondent's Exhibit 8 indicatesthat Walker reported to the plant on April 14, and ap-plied for reinstatement, but was not put to work. Thus, itis clear in this record that the Union made an uncondi-tional offer to return to work all strikers and Walkerhimself applied for reinstatement and was denied em-ployment. Therefore it is my conclusion that Respondentfailed to reinstate Walker as set forth in the Board's De-cision and Order.In its answer Respondent also alleges that Walker in-curred a willful loss of earnings during the backpayperiod. From the backpay specification itself, it is appar-ent that Walker was employed for almost the entirebackpay period. Although his interim earnings werelower than what he would have received at Matlock, hetestified credibly that he got a job where he could findone. Once having obtained interim employment he is notrequired to continue search for better employment.Therefore it is my conclusion that Walker is entitled tonet backpay in the amount of $3,560 as set forth in thebackpay specification.39. Roosevelt WestWest's backpay period begins on April 14, 1975, andends on October 6, 1976, the date he was offered rein-statement. His gross backpay, less admitted interim earn-ings, leaves him a net backpay of $2,271.In its answer Respondent denies that West is entitledto reinstatement or backpay in any amount because, inJuly and August 1974, West, while a picket, spat at theautomobile driven by a supervisor of Respondent andcalled the supervisor a vile and filthy name. Additional-ly, West in the company of other pickets shouted threatsof physical harm to nonstriking employees as they at-tempted to leave the plant premises at the end of thework period. Additionally, Respondent alleges that Westfailed to exercise reasonable diligence in finding suitableemployment in the greater Nashville area, although em-ployment opportunities were plentiful, thereby incurringa willful loss of earnings.West was not called as a witness. However, accordingto Respondent's Exhibit 6, West was denied reinstate-ment for misconduct during the strike. James RodneyFord, a supervisor of Respondent at the time, testifiedthat during the strike as he passed through the plant gateWest and Orville Meeks spat on his car. Ford testifiedthat he was not hit personally by the spittle but it landedon the right door of his car. The Board has consistentlyheld that such conduct, although not condoned, is insuf-ficient to bar reinstatement. Coronet Casuals, Inc., supra.It is also well settled that spitting at a foreman in the caris insufficient misconduct to deny an employee reinstate-ment, especially in the case of an unfair labor practicestrike. See H. N. Thayer Company, supra at 1210-11.Therefore it is my conclusion that Respondent has failedto establish that West was guilty of misconduct sufficientto warrant his denial of reinstatement.Respondent offered no evidence to establish that Westfailed to exercise reasonable diligence in finding suitableinterim employment in Nashville. Therefore it is my con-clusion that West is entitled to net backpay in theamount of $2,271 as set forth in the backpay specifica-tion.40. Charles E. WhiteWhite's backpay period begins on April 14, 1975, andends on August 25, 1976, the date he was offered rein-statement. White's gross backpay, less admitted interimearnings, leaves him a net backpay in the amount of$1,413.Charles White testified that he went on strike in 1974and walked the picket throughout the entire strike.When the strike was over he was notified by Union Rep-resentative Jackson to report to work. He testified thatthe second day the strike was over he went to the plantand talked with Personnel Manager Dick Tucker whotook his name, address, and phone number and told himthat he would be contacted when he was to return towork, that he (Tucker) was going to call them back ingroups. He testified that he did not fill out any papers atthis time. When he did not hear from the Company hecalled Gene Stone on the phone and Stone informed himthat he had not reported for work at the designated timeand therefore he was no longer employed by Matlock.White testified that he was never informed by the Com-pany to report to work at any time prior to his telephonecall to Gene Stone, and at the time Stone told him hewas past the deadline. On August 25, 1976, Respondentoffered White reinstatement by letter. According toWhite he did not accept reinstatement.'9In its answer Respondent denied any liability for back-pay to White because White did not unconditionallyapply for work within a reasonable time following theend of the strike on April 7, 1975, when the Union noti-fied the Company that the strikers were unconditionallyoffering to immediately return to work. Charles Whitedid not contact the Company until after 10:30 a.m. onApril 16, 1975, therefore he waived any right he had toimmediate reinstatement as an unfair labor practice strik-er. Additionally, Respondent contends that White failedto use reasonable diligence in attempting to find suitableinterim employment during the third quarter of 1975 and1' Although the backpay specification indicates that White's backpayperiod extends to October 6, 1976, it is clear that by the August 25, 1976,letter White was offered reinstatement and refused. Therefore his back-pay is tolled after this point. This makes no material difference because inthe backpay specification no backpay is claimed for the second, third,and fourth quarter of 1976.I 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe first quarter of 1976 as employment opportunitieswere plentiful in the greater Nashville area.As I have found that the Union made an unconditionaloffer to return to work all the strikers on April 7, 1975,the burden is on Respondent to reinstate the strikers.Further, I have concluded that Respondent's deadline forpersonal applications for work amounted to an illegalcondition for reinstatement which relieved the strikerswho had not applied of any obligation to do so in orderto perfect the right to reinstatement. Here White hadmade a personal application for reinstatement aroundApril 8, 1975, and was informed at the time that hewould be contacted. I credit White's denial that he wascontacted by the Company, and therefore it is my con-clusion that Respondent failed to offer White reinstate-ment as directed in the Board's Decision and Order.Also, Respondent's contention that White did not usedue diligence in seeking interim employment is clearlywithout merit. The backpay specification clearly indi-cates that White was employed virtually full time duringthe backpay period.Although White voluntarily terminated his employ-ment with Pressure Concrete Construction Company, hedid this because the employment and the commuting wasdisruptive of his life. While employed by Pressure Con-crete Construction Company, White worked in Florence,Alabama, which is quite a difference from Nashville,Tennessee. In John S. Barnes Corporation, 205 NLRB 585(1973), the Board held that where a day-shift discrimina-tee took night shift as interim employment, but left be-cause it was too disruptive to his life pattern, he shouldnot be deprived of further claims for backpay. Thereforeas commuting was disruptive of White's lifestyle heshould likewise not be deprived of further claims forbackpay. Under these circumstances, it is my conclusionthat Respondent has failed to meet its burden to show awillful loss of earnings.Therefore I conclude that White is entitled to netbackpay in the amount of $1,413 as set forth in the back-pay specification.41. Fitzroy E. WillabusHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay and expenses, less admitted in-terim earnings, leave him a net backpay of $596.In its answer Respondent denies that Willabus is enti-tled to any backpay for any period from April 14, 1975,through October 6, 1976, because he did not uncondi-tionally apply to return to work following the end of thestrike on April 7, 1975, nor did he contact Respondentconcerning employment thereafter. Additionally, Re-spondent denies that Willabus had incurred the interimexpenses as set forth in the backpay specification.Willabus was not called as a witness. However, as Ihave concluded that the Union made an unconditionaloffer to return all striking employees to work on April 7,1975, which necessarily included Willabus, it is my con-clusion that Respondent's defense must fall.Therefore I conclude that Willabus is entitled to netbackpay in the amount of $596 as set forth in the back-pay specification.42. Rodney K. WilliamsWilliams' backpay period begins on April 14, 1975,and ends on October 6, 1976, the date he was offered re-instatement. His gross backpay less admitted interimearnings leaves him a net backpay in the amount of $596.In its answer Respondent denies that Williams is enti-tled to backpay for any period in any amount betweenApril 14, 1975, and October 6, 1976, because Willabusdid not apply unconditionally to return to work follow-ing the end of the strike on April 7, 1975, nor has hecontacted Respondent about employment since then.Rodney K. Williams was not called as a witness in thisproceeding. For the reasons set forth above under Fitz-roy E. Willabus, I conclude that Respondent's defensemust fall.Therefore I conclude that Williams is entitled to netbackpay of $596 as set forth in the backpay specification.43. William A. BiffleBiffme's backpay period begins April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay as set forth in the backpayspecification is $4,711.20.Respondent denies that Biffle is entitled to backpay forany period between April 14, 1975, and October 6, 1976,because he did not unconditionally apply to return towork following the end of the strike on April 7, 1975.Additionally, Respondent alleges that Biffle did not makea reasonable effort to find interim employment and there-fore incurred a willful loss of earnings.44. John F. MarinoHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay as set forth in the backpayspecification is $8,451.67.In its answer Respondent denies that Marino is entitledto any backpay for any period in the amount betweenApril 14, 1975, and October 6, 1976, because he did notunconditionally apply to return to work after the end thestrike on April 7, 1975, nor did he contact Respondentconcerning employment at any time between April 14,1975, and October 6, 1976. Additionally, Respondentargues that Marino failed to exercise reasonable diligencein finding interim employment from the second quarterof 1975 through the first quarter of 1976, although em-ployment opportunities were plentiful in the greaterNashville area, thereby Marino incurred a willful loss ofearnings.45. Robert B. SveinsonHis backpay period begins on April 14, 1975, and endson October 6, 1976, the date he was offered reinstate-ment. His gross backpay as set forth in the backpayspecification is $6,539.12.In its answer Respondent denies that Sveinson is enti-tled to any backpay during the period April 14, 1975,and October 6, 1976, because he did not unconditionallyapply to return to work within a reasonable time at theend of the strike on April 7, 1975, and that he did notcommunicate to Respondent an unconditional offer to MATLOCK TRUCK BODY & TRAILER CORP.489return to work within a reasonable time following theend of the strike, and thereby waived any right which hemight otherwise have had to immediate reinstatementand backpay as an unfair labor practice striker. Addition-ally, Respondent argues that Sveinson failed to exercisereasonable diligence in obtaining interim employment al-though employment opportunities were plentiful in thegreater Nashville area, and thereby incurred a willfulloss of earnings disqualifying him from backpay in anyamount.These latter three claimants, Biffle, Marino, and Svein-son, did not testify in this proceeding. The GeneralCounsel was unable to locate these employees during thecompliance period following the Board's Decision andOrder and the backpay specification contains nothing re-garding interim earnings or interim expenses. The back-pay specification contains only the gross backpay foreach claimant. Respondent was unable to call theseclaimants as witnesses because neither it nor the GeneralCounsel knew of their whereabouts.The General Counsel requests that the gross backpayallegedly due each claimant be paid by Respondent intoescrow and further proceedings be directed for final ad-judication if they are found. Respondent argues that itwould be unjust to require the Company to pay backpayto these claimants as the General Counsel concedes hedoes not know their whereabouts and there is no evi-dence that they have any interest in the proceeding. It isunderstandable that the General Counsel could not pro-duce them to testify if he did not know their where-abouts. It is also understandable that Respondent couldnot mitigate its liability if he was unable to call these em-ployees to question them concerning their interim earn-ings, interim expenses, and whether or not they in factused due diligence to seek interim employment.There is no doubt that these employees were picketsaccording to the testimony of Business Agent Jackson.What happened to them shortly after the strike is un-known. As I have concluded that the Union did make anunconditional offer to return all striking employees towork on April 7, 1975, it is my conclusion that this offercovered the three claimants involved herein.As I understand the representations made by Respon-dent at the hearing it attempted to subpena these claim-ants but without an address it was unable to do so. It isalso my understanding that the General Counsel does notknow their whereabouts. Therefore it is clear to me thatthese three claimants were not aware of, or served withnotice of, the hearing in this matter. Therefore it wouldbe unjust to completely eliminate them from the backpayproceedings where they had no knowledge of the pro-ceedings. Likewise, as Respondent was unable to ques-tion these individuals concerning their interim earningsand activities during the backpay period, it should be af-forded an opportunity to do so, to show mitigation of itsbackpay liability towards them.Therefore it is my conclusion that Respondent shouldpay to the Regional Director for Region 26 the amountsof backpay for each of these three individuals as set forthin the backpay specification, to be placed in escrow for aperiod of 1 year. In the event these three backpay claim-ants are located by the General Counsel or by Respon-dent, suitable arrangements shall be accorded Respon-dent together with the General Counsel's representativeto examine these claimants as to their interim earningsand activities during the backpay period. The RegionalDirector shall make a final determination on anyamounts which shall be properly deductible from thebackpay award of each of these claimants under the ex-isting Board precedent. When so determined the Region-al Director shall make such deductions and return theamounts deducted to Respondent. In the event that theseclaimants are not located within the I-year period, thenall amounts of the backpay placed in escrow shall be re-turned to Respondent. See Avon Convalescent Center, 219NLRB 1210 at 1214, and Brown and Root Inc., 132NLRB 486.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER20The Respondent, Matlock Truck Body & Trailer Cor-poration, and its Agent, Roy L. Matlock, Nashville, Ten-nessee, its officers, agents, successors, and assigns, shallmake whole the discriminatees involved herein and thebackpay claimants by payment to them of the amounts ofnet backpay set forth opposite their names, plus interestthereon accrued to the date of payment less tax with-holdings required by Federal and state law.Roy D. Allen $331.00Eli C. Baldwin 6,126.00William R. Brown 777.00Franklin C. Campbell 118.00Robert B. Chitwood 1,683.00Daniel C. Cook 1,173.00Jimmy B. Cox 613.00Wayne L. Donaldson 2,022.00George A. Gregory 734.00Larry D. Griffith 223.00William H. Guynn 997.00Michael P. Haynie 13.00Roy A. Horstmeyer 1,686.00Larry D. Hymer 1,285.00Jesse C. Keel 2,534.00Charles R. Kelly 256.00George A. King 1,597.00William W. Mayes 567.00James H. McClanahan 2,234.00Earl R. McClendon 608.00David M.McMillian 343.00Dwight Medley 2,152.00Orville C. Meeks III 558.00David L. Miller 1,256.00William J.Newman 4,678.00George D. Osborne 3,541.00Clifford L. Overton 214.00John Dempsey Perry 10,563.0021 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposessoAs 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDVincent Earl PettyGeorge D. RamboCharles G. RichRandall D. RyeNathan E. SingerMalcom D. StackGary A. SummeyLarry SummeyAndrew T. TantJames Leon WalkerRoosevelt WestCharles E. WhiteFitzroy E. WillabusRodney K. WilliamsWilliam A. Biffle21John F. Marino2'Robert B. Sveinson2l105.004,038.00521.00447.88570.002,625.003,719.00838.005,249.003,560.002,271.001,413.00596.00596.004,711.208,451.676,593.12Federal and state law, awarded William A. Biffle, JohnF. Marino, and Robert B. Sveinson, and in the eventthese employees are located to make suitable arrange-ments to accord Respondent together with the GeneralCounsel's representative an opportunity to examine theseclaimants as to their interim earnings and activitiesduring the backpay period. In the event these employees'whereabouts are not located by the end of the I-yearescrow period, the total amount of backpay placed inescrow shall be returned to Respondent. In the eventthese employees are located, the Regional Director shallmake a final determination whether any interim earningsor other amounts are revealed which are properly de-ductible from the backpay award of each of these threeclaimants under existing Board precedent. When so de-termined the Regional Director shall make such deduc-tions and return the amounts deducted to Respondent.The Regional Director is further directed to report tothe Board when these matters have been fully resolvedin any event, no later than I year from the date of theBoard's Supplemental Order herein, the status of thesecases at such time.The Regional Director for Region 26 is hereby direct-ed to place in escrow the total amounts of backpay plusinterest, without excluding tax withholdings required by21 Interest need not be paid on these escrow amounts until a final adju-dication is made.